


EXECUTION VERSION
 


 
CREDIT AGREEMENT
 
dated as of
 
September 30, 2016
 
among
 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY,
 
The Lenders Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
SUNTRUST BANK,
as Syndication Agent,
 
and
 
CITIBANK, N.A. and
ROYAL BANK OF CANADA,
as Co-Documentation Agents,


 


 
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunner and Joint Lead Arranger
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunner and Joint Lead Arranger
 
 
 
 

--------------------------------------------------------------------------------

 


Table of Contents
 

 
Page
   
ARTICLE I  Definitions
1
 
SECTION 1.01.
 
Defined Terms
1
 
SECTION 1.02.
 
Classification of Loans and Borrowings
29
 
SECTION 1.03.
 
Terms Generally
30
 
SECTION 1.04.
 
Accounting Terms
30
ARTICLE II  The Credits
31
 
SECTION 2.01.
 
Commitments
31
 
SECTION 2.02.
 
Loans and Borrowings
31
 
SECTION 2.03.
 
Requests for Borrowings
32
 
SECTION 2.04.
 
Funding of Borrowings
33
 
SECTION 2.05.
 
Interest Elections
33
 
SECTION 2.06.
 
Termination and Reduction of Commitments; Increase of Commitments
34
 
SECTION 2.07.
 
Repayment of Loans; Evidence of Debt
36
 
SECTION 2.08.
 
Prepayment of Loans
37
 
SECTION 2.09.
 
Fees
38
 
SECTION 2.10.
 
Interest
38
 
SECTION 2.11.
 
Alternate Rate of Interest
39
 
SECTION 2.12.
 
Increased Costs
39
 
SECTION 2.13.
 
Break Funding Payments
41
 
SECTION 2.14.
 
Taxes
41
 
SECTION 2.15.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45
 
SECTION 2.16.
 
Mitigation Obligations; Replacement of Lenders
46
 
SECTION 2.17.
 
Defaulting Lenders
47
 
SECTION 2.18.
 
Extension of Revolving Loans
48
ARTICLE III  Representations and Warranties
48
 
SECTION 3.01.
 
Organization; Powers
49
 
SECTION 3.02.
 
Authorization; Enforceability
49
 
SECTION 3.03.
 
Governmental Approvals; No Conflicts
49
 
SECTION 3.04.
 
Financial Statements; No Material Adverse Change
49
 
SECTION 3.05.
 
Insurance Licenses
50
 
SECTION 3.06.
 
Properties
50





 
 

--------------------------------------------------------------------------------

 
 



 
SECTION 3.07.
 
Borrower’s Subsidiaries
50
 
SECTION 3.08.
 
Litigation
50
 
SECTION 3.09.
 
Compliance with Laws and Agreements
51
 
SECTION 3.10.
 
Investment Company Status
51
 
SECTION 3.11.
 
Taxes
51
 
SECTION 3.12.
 
[Reserved]
51
 
SECTION 3.13.
 
Environmental Matters
51
 
SECTION 3.14.
 
[Reserved]
52
 
SECTION 3.15.
 
[Reserved]
52
 
SECTION 3.16.
 
ERISA
52
 
SECTION 3.17.
 
Regulation U
52
 
SECTION 3.18.
 
Disclosure
52
 
SECTION 3.19.
 
[Reserved]
52
 
SECTION 3.20.
 
Anti-Corruption Laws and Sanctions
52
 
SECTION 3.21.
 
EEA Financial Institutions
52
ARTICLE IV  Conditions
53
 
SECTION 4.01.
 
Effective Date
53
 
SECTION 4.02.
 
Each Credit Event
54
ARTICLE V  Affirmative Covenants
55
 
SECTION 5.01.
 
Financial Statements; and Other Information
55
 
SECTION 5.02.
 
Notices of Material Events
57
 
SECTION 5.03.
 
Insurance Subsidiary Reporting
58
 
SECTION 5.04.
 
Existence; Conduct of Business
58
 
SECTION 5.05.
 
Payment of Taxes
59
 
SECTION 5.06.
 
Maintenance of Properties
59
 
SECTION 5.07.
 
Insurance
59
 
SECTION 5.08.
 
Proper Records; Rights to Inspect and Appraise
59
 
SECTION 5.09.
 
Compliance with Laws
59
 
SECTION 5.10.
 
Use of Proceeds
60
 
SECTION 5.11.
 
Licenses
60
 
SECTION 5.12.
 
Subsidiary Guarantees
60
ARTICLE VI  Negative Covenants
61
 
SECTION 6.01.
 
Debt; Certain Equity Securities
61
 
SECTION 6.02.
 
Liens
65





 
 

--------------------------------------------------------------------------------

 

 

 
SECTION 6.03.
 
Fundamental Changes
68
 
SECTION 6.04.
 
[Reserved]
68
 
SECTION 6.05.
 
[Reserved]
71
 
SECTION 6.06.
 
Reinsurance
73
 
SECTION 6.07.
 
[Reserved]
73
 
SECTION 6.08.
 
Restricted Payments
73
 
SECTION 6.09.
 
Transactions with Affiliates
73
 
SECTION 6.10.
 
Restrictive Agreements
76
 
SECTION 6.11.
 
Maximum Ratio of Debt to Capital
78
 
SECTION 6.12.
 
Minimum Risk-Based Capital Ratio
78
 
SECTION 6.13.
 
[Reserved]
78
 
SECTION 6.14.
 
Minimum Statutory Surplus
78
 
SECTION 6.15.
 
[Reserved]
78
 
SECTION 6.16.
 
Lines of Business
79
ARTICLE VII  Events of Default
80
ARTICLE VIII  The Administrative Agent
83
ARTICLE IX  Miscellaneous
85
 
SECTION 9.01.
 
Notices
85
 
SECTION 9.02.
 
Waivers; Amendments
87
 
SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
88
 
SECTION 9.04.
 
Successors and Assigns
90
 
SECTION 9.05.
 
Survival
93
 
SECTION 9.06.
 
Counterparts; Integration; Effectiveness
93
 
SECTION 9.07.
 
Severability
94
 
SECTION 9.08.
 
Right of Setoff
94
 
SECTION 9.09.
 
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
94
 
SECTION 9.10.
 
WAIVER OF JURY TRIAL
95
 
SECTION 9.11.
 
Headings
95
 
SECTION 9.12.
 
Confidentiality
95
 
SECTION 9.13.
 
Interest Rate Limitation
97
 
SECTION 9.14.
 
USA PATRIOT Act
97
 
SECTION 9.15.
 
Acknowledgements
97
 
SECTION 9.16.
  Acknowledgement and Consent to Bail-In of EEA Financial Institutions 98

 


 
 

--------------------------------------------------------------------------------

 


 
SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 3.07 – Borrower’s Subsidiaries
Schedule 6.01 -- Existing Debt
Schedule 6.02 -- Existing Liens
Schedule 6.06 -- Ceded Reinsurance
Schedule 6.10 -- Restrictive Agreements
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Notice
Exhibit C-1 -- Form of Revolving Promissory Note
Exhibit C-2 -- Form of Term Promissory Note
Exhibit D -- Form of U.S. Tax Certificate
Exhibit E -- Form of Compliance Certificate
 


 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT dated as of September 30, 2016, among AMERICAN EQUITY
INVESTMENT LIFE HOLDING COMPANY, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, SUNTRUST BANK, as Syndication Agent and CITIBANK,
N.A. and ROYAL BANK OF CANADA, as Co-Documentation Agents.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“2013 Notes Debt” means Debt of $400,000,000 in aggregate principal amount
outstanding issued under the 2013 Notes Documents.
 
“2013 Notes Documents” means the Indenture in respect of the 2013 Notes Debt
dated as of April 22, 2004 by and between the Borrower and U.S. Bank National
Association, as Trustee, as supplemented by the First Supplemental Indenture
dated as of July 17, 2013 and the Second Supplemental Indenture dated as of July
17, 2013, the Borrower’s 6.625% Senior Notes Due 2021 issued thereunder (with
Wells Fargo Bank, National Association acting as Trustee for the 2013 Notes
Debt) and related agreements and other documents, as amended and supplemented
from time to time pursuant to this Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt (of the
type described in any or all of clauses (a), (b), (c), (d), (g) and (h) of the
definition of “Debt”, but, as to clause (h), only to the extent that it is an
unpaid obligation in respect of a letter of credit or letter of guaranty that is
then due and payable and not contingent) of the Borrower and its Subsidiaries,
other than (i) Debt evidenced by Trust Preferred Securities Notes, but only to
the extent that the aggregate unpaid principal balance of such Trust Preferred
Securities Notes on such date does not exceed an amount equal to fifteen percent
(15%) of Total Capitalization on such date (for the sake of clarity, with any
portion of Debt evidenced by Trust Preferred Securities Notes that exceeds an
amount equal to fifteen percent (15%) of Total Capitalization on such date being
included in Debt for the purposes of this definition) and (ii) Subordinated Debt
other than any Debt evidenced by Trust Preferred Securities Notes.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 


 
 

--------------------------------------------------------------------------------

 

 
“Adjusted Total Capitalization” means, as of any date, an amount equal to Total
Capitalization, plus Accumulated Other Comprehensive Loss, or minus Accumulated
Other Comprehensive Income (as those terms are used under GAAP), as applicable,
to the extent, if any, reflected as a component of Consolidated Net Worth as of
such date.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section 9.01(f).
 
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for deposits in Dollars for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any Business Day shall be based
on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB or the Adjusted
LIBO Rate, respectively.
 
“American Equity Life” means American Equity Investment Life Insurance Company,
an Iowa insurance company.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Insurance Code” means, as to any Insurance Subsidiary, the insurance
code or other statute of any state where such Insurance Subsidiary is domiciled
or doing insurance business and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time.  References to sections of the Applicable Insurance
Code shall be construed to also refer to successor sections.
 
“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.
 


 
 

--------------------------------------------------------------------------------

 


 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.17 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the S&P Rating applicable on such date to the Index Debt:
 
Index Debt Ratings:
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Level I Status
0.625%
1.625%
0.225%
Level II Status
0.750%
1.750%
0.275%
Level III Status
1.000%
2.000%
0.325%
Level IV Status
1.250%
2.250%
0.425%

 
For the purposes of this definition:
 
“Level I Status” exists at any date if, on such date, the Borrower’s S&P Rating
is BBB or better.
 
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s S&P Rating is BBB- or
better.
 
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s S&P
Rating is BB+ or better.
 
“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, or Level III Status.
 
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Index Debt.
 
“Status” means Level I Status, Level II Status, Level III Status, or Level IV
Status.
 
For purposes of the foregoing, (i) if S&P shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence of this definition), then S&P shall be deemed to have
established a rating in Level IV, and (ii) if the ratings established or deemed
to have been established by S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of S&P), such change shall be
effective as of the date on which it is first announced by S&P, irrespective of
when notice of
 


 
 

--------------------------------------------------------------------------------

 


 
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.02 or otherwise.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of S&P shall change, or if S&P
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from S&P
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary or Affiliate of the
Borrower).
 
“Authorized Control Level Risk-Based Capital”, as of any date, has the meaning
set forth on page 22, line 31, column 1 of the annual Statutory Statement most
recently filed by American Equity Life and each other Insurance Subsidiary (or
equivalent page, line, column or statement, to the extent that any thereof is
modified or replaced).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.  For the avoidance of doubt, the
Revolving Maturity Date of a Revolving Lender may be extended in accordance with
Section 2.18.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Best” means A.M. Best Company, Inc. and its successors and assigns or, if it
shall be dissolved or shall no longer assign ratings to insurance companies,
then any other nationally recognized insurance statistical rating agency
designated by the Administrative Agent.
 
“Blocked Person” has the meaning specified in Section 3.20.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 


 
 

--------------------------------------------------------------------------------

 


 
“Borrower” means American Equity Investment Life Holding Company, an Iowa
corporation.
 
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.
 
“Capital Markets Transaction” means any issuance of debt securities by the
Borrower or any of its Subsidiaries in a public offering or private placement or
any incurrence of term loans by the Borrower or any of its Subsidiaries under
syndicated credit facilities.
 
“Cash Equivalents” means any of the following: (a) any investment in direct
obligations of the United States of America or any agency thereof; (b)
investments in deposit accounts; (c) investments in demand deposits, overnight
bank deposits, time deposits, eurodollar time deposits, certificates of deposit,
money market deposits or bankers’ acceptances maturing within 365 days of the
date of acquisition thereof issued by any Lender or a bank or trust company
which is organized under the laws of the United States of America, any State
thereof or any foreign country recognized by the United States of America, and
which bank or trust company has capital, surplus and undivided profits
aggregating in excess of $100,000,000 (or the foreign currency equivalent
thereof) and (x) whose long-term debt is rated “A” (or such similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Exchange Act) or (y) the short
term commercial paper of such bank or trust company or their respective parent
companies is rated at the time of acquisition thereof at least “A-1” or the
equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s, or any
money market fund sponsored by a registered broker dealer or mutual fund
distributor; (d) repurchase obligations for underlying securities of the types
described in clauses (a) through (c) above entered into with a Lender or a bank
meeting the qualifications described in clause (c) above; (e) investments in
commercial paper maturing not more than one year after the date of acquisition,
issued by a corporation (other than an Affiliate of the Borrower) organized and
in existence under the laws of the United States of America or any foreign
country recognized by the United States of America with a rating at the times as
of which any investment
 


 
 

--------------------------------------------------------------------------------

 


 
therein is made of “P-2” (or higher) by Moody’s or “A-2” (or higher) by S&P; (f)
investments in securities with maturities of one year or less from the date of
acquisition, issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof; (g) marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition and, at the time of acquisition, having a credit rating of “A” or
better from S&P or A2 or better from Moody’s; (h)  instruments equivalent to
those referred to in clauses (a) through (g) above denominated in euros or any
foreign currency comparable in credit quality and tenor to those referred to in
such clauses and customarily used by corporations for cash management purposes
in any jurisdiction outside the United States to the extent reasonably required
in connection with any business conducted by any Material Subsidiary organized
in such jurisdiction; (i) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (c) of this definition;
(j) interests in any investment company or money market fund that invests 95% or
more of its assets in instruments of the type specified in clauses (a) through
(i) of this definition and (k) money market funds that (i) comply with the
criteria set forth in Rule 2A-7 of the Investment Borrower Act of 1940, as
amended, (ii) are rated at the time of acquisition thereof “AAA” or the
equivalent by a nationally recognized statistical rating organization and
(iii) have portfolio assets of at least $5,000,000,000.
 
“CBOs” means notes or other instruments (other than CMOs) secured by collateral
consisting primarily of debt securities and/or other types of debt obligations,
including loans.
 
“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary or
Affiliate of the Borrower), other than Surplus Relief Reinsurance.
 
“Change in Control” means the occurrence of any of the following:
 
(a)     at any time that any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that for the purposes of
this clause (a) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower;
 
(b)     the occupation at any time of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by Persons who were not (i)
directors of the Borrower on the date of this Agreement or (ii) nominated or
appointed by the Board of Directors of the Borrower;
 
(c)     the adoption or approval of a plan by the shareholders or directors of
the Borrower for the liquidation or dissolution of the Borrower; or
 


 
 

--------------------------------------------------------------------------------

 


 
(d)     the merger (other than a merger permitted under the provisions of
Section 6.03) or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a Consolidated
basis) to another Person, other than a merger or consolidation transaction in
which holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, (i) all requests, rules, guidelines, requirements and
directives concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Commitment.
 
“CMOs” means notes or other instruments secured by collateral consisting
primarily of mortgages, mortgage-backed securities and/or other types of
mortgage-related obligations.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Communications” has the meaning specified in Section 9.01(f).
 
“Consolidated” means the Borrower and its Subsidiaries, taken as a whole in
accordance with GAAP.
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Borrower and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a Consolidated
basis.
 
“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.
 
“Consolidated Net Worth” means, as at any date of determination, the remainder
of (a) all Consolidated Assets (after deducting all applicable reserves and
excluding any re-appraisal or write-up of assets after the date of this
Agreement) as of such date, minus (b) all Consolidated Liabilities as of such
date.
 
“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.07(f) and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Subsidiary Guarantee and
any certificate required to be delivered by the Borrower pursuant to Article II
or Article V.
 
“Current Redeemable Equity” means any preferred stock or other Equity Interests,
which in either case, is subject to mandatory redemption at any time prior to
the first anniversary of the Latest Maturity Date (as it exists on any date of
determination).
 
“Declining Lender” has the meaning specified in Section 2.18.
 
“Debt” of any Person means, without duplication:
 
(a)     all obligations of such Person for borrowed money,
 
(b)     all obligations of such Person evidenced by bonds, debentures, notes
(with respect to the Borrower, including the Trust Preferred Securities Notes)
or similar instruments,
 
(c)     all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
 
(d)     all obligations of such Person in respect of the deferred purchase price
of property or services (excluding current accounts payable incurred in the
ordinary course of business),
 
(e)     all Debt of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,
 


 
 

--------------------------------------------------------------------------------

 


 
(f)     all Guarantees by such Person of Debt of others,
 
(g)     all Capital Lease Obligations of such Person,
 
(h)     all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),
 
(i)     Current Redeemable Equity,
 
(j)     all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, and
 
(k)     solely for purposes of Section 6.01 and the definition of “Material
Debt”, obligations in respect of Hedging Agreements.
 
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided, that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements or Retrocession Agreements entered into by, an Insurance
Subsidiary in the ordinary course of its business, (ii) obligations with respect
to Surplus Relief Reinsurance ceded by an Insurance Subsidiary, (iii)
obligations in the ordinary course of business of such Person to purchase
securities that arise out of or in connection with the sale of the same or
substantially similar securities or to return collateral consisting of
securities arising out of or in connection with the loan of the same or
substantially similar securities, (iv) [reserved], (v) unspent cash deposits or
securities held in escrow by or in favor of such Person, or in a segregated
deposit or securities account, as applicable, controlled by such Person, in each
case in the ordinary course of business to secure the performance obligations
of, or damages owing from, one or more third parties, (vi) any indebtedness
under any overdraft or other cash management facilities so long as any such
indebtedness is repaid in full no later than five Business Days following the
date on which it was incurred or in the case of such indebtedness in respect of
credit or purchase cards, within 60 days of its incurrence, (vi) except as
provided in clause (g) above, any obligations in respect of a lease properly
classified as an operating lease in accordance with GAAP, (vii) any liability
for federal, state, local or other taxes not yet delinquent or being contested
in good faith and for which adequate reserves have been established to the
extent required by GAAP, (viii) any customer deposits or advance payments
received in the ordinary course of business, and (ix) the following obligations
issued or undertaken in connection with a Statutory Reserve Financing:
(A) Surplus Notes or other obligations of any Special Purpose Subsidiary of the
Borrower (“Reserve Financing Notes”), (B) any securities backed by such Reserve
Financing Notes by an entity formed in connection with a Statutory Reserve
Financing, (C) letters of credit issued for the
 


 
 

--------------------------------------------------------------------------------

 

 
account of any Special Purpose Subsidiary of the Borrower, (D) reimbursement
obligations of any Special Purpose Subsidiary, (E) any guarantees by the
Borrower of the obligations described in (A), (B), (C) or (D) above,
(F) reimbursement obligations of the Borrower or (G) capital maintenance or
similar obligations of the Borrower in favor of any Special Purpose Subsidiary.
The “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time will be the maximum aggregate
amount (after giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date such Loans were required to be funded by
it hereunder, (b) notified the Borrower, the Administrative Agent or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (e) or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in
 


 
 

--------------------------------------------------------------------------------

 


 
clause (a) of this definition, or (c) any institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Effective Date Trust Preferred Securities” means mandatorily redeemable
preferred securities issued by any of the following Delaware business trusts
that are Affiliates of the Borrower as of the Effective Date: American Equity
Capital Trust II, American Equity Capital Trust III, American Equity Capital
Trust IV, American Equity Capital Trust VII, American Equity Capital Trust VIII,
American Equity Capital Trust IX, American Equity Capital Trust X, American
Equity Capital Trust XI and American Equity Capital Trust XII.
 
“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Persons or any other Person, providing for
access to data protected by passcodes or other security system.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person; provided that any convertible securities issued by the Borrower
shall be deemed not to be Equity Interests prior to their conversion to shares
of common stock of the Borrower.
 


 
 

--------------------------------------------------------------------------------

 


 
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with the Borrower or its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA; (b) any corporation which is a member of a
controlled group of corporations within the meaning of Section 414(b) of the
Code of which the Borrower or any of its Subsidiaries is a member; (c) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which the Borrower or any of its Subsidiaries is a member; and (d) with
respect to the Borrower or its Subsidiaries, any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which the
Borrower or any of its Subsidiaries, any corporation described in clause (b)
above or any trade or business described in clause (c) above is a member.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 436(f)(i) of the
Code; (f) the conditions exist for the imposition of a lien under Section 303(k)
of ERISA; (g) a Plan is considered an “at risk” plan within the meaning of
Section 430(i)(4) of the Code or Section 303 of ERISA; (h) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; (i) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in endangered status, critical
status or insolvent, within the meaning of Title IV of ERISA or in endangered
status or critical status within the meaning of Section 305 of ERISA; (j) the
failure by the Borrower, its Subsidiaries or their ERISA Affiliates to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code; or (k) the withdrawal by the Borrower, its Subsidiaries or any of
their respective ERISA Affiliates from any Plan with two or more contributing
sponsors or the termination of any such Plan resulting in liability to the
Borrower, its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA.
 


 
 

--------------------------------------------------------------------------------

 


 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary, substantially all of the assets of which consist of Equity Interests
in one or more Foreign Subsidiaries, (c) any Subsidiary which is not a Material
Subsidiary, (d) any Insurance Subsidiary or any Subsidiary of an Insurance
Subsidiary, and (e) any Subsidiary that is not permitted by law or regulation to
guarantee the obligations of the Borrower under the Credit Documents or that
would be required to obtain governmental (including regulatory) consent,
approval, license or authorization to guarantee such obligations (unless such
consent, approval, license or authorization has been received).
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Extending Lender” has the meaning specified in Section 2.18.
 
“Facility” means each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official
 


 
 

--------------------------------------------------------------------------------

 


 
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
 
“Financial Officer” means the chief financial officer or vice
president-controller of the Borrower.
 
“Fiscal Quarter” means a fiscal quarter of the Borrower.
 
“Fiscal Year” means a fiscal year of the Borrower.
 
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or to purchase (or advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Debt of the payment thereof, (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Debt or (d) otherwise to assure the
owner of such Debt of payment thereof; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 


 
 

--------------------------------------------------------------------------------

 


 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, option
derivative agreement or index option derivative agreement or other interest
rate, currency exchange rate, commodity price, or option hedging agreement or
index option hedging arrangement.
 
“Impacted Interest Period” has the meaning specified in the definition of LIBO
Rate.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor (if any) under this Agreement or any other
Credit Document, and (b) Other Taxes.
 
“Index Debt” means senior, unsecured, long-term debt of the Borrower without
third-party credit enhancement.
 
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or (d) the Borrower or its Affiliates.
 
“Insurance Subsidiary” means a Subsidiary that is a regulated insurance
company.  As of the date of this Agreement, American Equity Investment Life
Insurance Company, American Equity Investment Life Insurance Company of New York
and Eagle Life Insurance Company constitute the Insurance Subsidiaries.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 


 
 

--------------------------------------------------------------------------------

 


 
“Interpolated Rate” has the meaning specified in the definition of LIBO Rate.
 
“IRS” means the United States Internal Revenue Service.
 
“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Revolving Maturity
Date or Term Maturity Date, as applicable, applicable to any such Loans or
Commitments hereunder at such time, in each case as extended in accordance with
this Agreement from time to time.
 
“Lead Arrangers” means each of JPMorgan Chase Bank, N.A. and SunTrust Robinson
Humphrey, Inc. in its capacity as a joint lead arranger.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.06(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided further that, if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).  “Interpolated Rate” means, at any time, the rate per annum
reasonably determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
 
“License” has the meaning set forth in Section 3.05.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) any option to sell such asset (excluding, for the
 


 
 

--------------------------------------------------------------------------------

 
 
 
avoidance of doubt, any option issued in connection with securities held for
investment) having the practical effect of any of the foregoing.
 
“Loan” means a Revolving Loan or a Term Loan, as applicable.
 
“Majority Facility Lenders” means with respect to any Facility, the Lenders who
collectively hold more than 50% of the aggregate unpaid principal amount of the
Term Loans or the Revolving Commitments, as the case may be, then outstanding
under such Facility (or, in the case of the Revolving Facility, if the Revolving
Commitments shall have been terminated, the Revolving Lenders who collectively
hold more than 50% of the then outstanding principal amount of the Revolving
Loans).  For purposes of calculating the "Majority Facility Lenders", the Term
Loans, Revolving Commitments and Revolving Loans of any Defaulting Lender shall
be deemed to be zero.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under any Credit Document or (c) the material rights of or remedies
available to the Administrative Agent or any Lender under, or the validity or
enforceability of, any Credit Document.
 
“Material Debt” means Debt (other than obligations in respect of the Loans) or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$30,000,000.
 
“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.  As of the date of this Agreement, American Equity
Investment Life Insurance Company constitutes the only Material Insurance
Subsidiary.
 
“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Borrower and its Subsidiaries at
such time or that accounts for more than 5% of the Consolidated revenues of the
Borrower and its Subsidiaries at such time, in each instance determined in
accordance with GAAP.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
 
“NAIC Rules” means the rules and regulations of the NAIC.
 


 
 

--------------------------------------------------------------------------------

 


 
“Net Available Proceeds” means, with respect to the sale or other disposition of
any Equity Interests of the Borrower or a Material Subsidiary, the aggregate
amount of all cash received by the Borrower and its Material Subsidiaries in
respect of such sale or other disposition, net of reasonable expenses incurred
by the Borrower and its Material Subsidiaries in connection therewith.
 
“Net Cash Proceeds” means, in connection with any Capital Markets Transaction,
the cash proceeds received from such Capital Markets Transaction, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other similar payments, and other customary fees,
commissions, premiums and expenses actually incurred in connection therewith.
 
“New Lenders” has the meaning set forth in Section 2.18.
 
“Non-Guarantor Subsidiary” means any Subsidiary which is not a Subsidiary
Guarantor.
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced
this Agreement or any other Credit Document, or sold or assigned an interest in
any Loan or Credit Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Credit
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.16(b)).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth
 


 
 

--------------------------------------------------------------------------------

 
 
 
on its public website from time to time) and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate (from and after such
date as the NYFRB shall commence to publish such composite rate).
 
“Participant” has the meaning assigned to such term in Section 9.04.
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
 
“Permitted Bond Hedge” means any net-settled call options or capped call options
referencing the Borrower’s common stock purchased by the Borrower in connection
with the issuance of convertible or exchangeable debt securities by the Borrower
to hedge the Borrower’s obligations to deliver common stock under such Debt,
which call options are either “capped” or are purchased concurrently with the
sale by the Borrower of a call option or options in respect of its common stock,
in either case on terms that are customary for “call spread” transactions
entered in connection with the issuance of convertible or exchangeable debt
securities.
 
“Permitted Liens” means with respect to any Person:
 
(a)     Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with Section
5.05;
 
(b)     Liens imposed by law and landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens, arising in the
ordinary course of business of such Person;
 
(c)     (i) pledges and deposits made by such Person in the ordinary course of
business in compliance with workers’ compensation laws, unemployment, general
insurance and other insurance laws and old age pensions and other social
security, retirement benefits or similar laws or regulations (including deposits
made in the ordinary course of business to cash collateralize letters of credit
described in the parenthetical in clause (h) of the definition of “Debt”) and
(ii) collateral consisting of Cash Equivalents securing letters of credit issued
in respect of obligations to insurers in an aggregate amount not to exceed
$10,000,000 at any time outstanding;
 
(d)     deposits to secure the performance of bids, tenders, contracts (other
than for the payment of Debt) or leases to which such Person is a party, or
deposits to secure public, regulatory or statutory obligations of such Person,
surety and appeal bonds to which such Person is a party, performance bonds and
other obligations of a like nature, and Liens imposed by statutory or common law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business of such
Person;
 
(e)     Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products
 


 
 

--------------------------------------------------------------------------------

 
 
 
underwritten by, or Reinsurance Agreements entered into by, any Insurance
Subsidiary in the ordinary course of business;
 
(f)     deposits with Applicable Insurance Regulatory Authorities in the
ordinary course of business of such Person;
 
(g)     Liens on insurance policies and proceeds of insurance policies
(including rebates of premiums) securing Debt of such Person incurred pursuant
to Section 6.01(a)(xvi) to finance the payment of premiums on the insurance
policies subject to such Liens;
 
(h)     minor survey exceptions, encumbrances, ground leases, easements, zoning
restrictions, rights-of-way, licenses, reservations, minor irregularities of
title, rights of others for licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions and similar encumbrances on real property imposed by
law or arising in the ordinary course of business of such Person that do not
secure any monetary obligation and do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the Borrower or any Material Subsidiary;
 
(i)     purported  Liens evidenced by the filing of Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and the Material Subsidiaries in the ordinary course of business;
 
(j)     Liens securing Hedging Agreements relating to Debt so long as the
related Debt is, and is permitted to be under this Agreement, secured by a Lien
on the same property securing such Hedging Agreement;
 
(k)     banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a bank, depositary or other
financial institution, whether arising by operation of law or pursuant to
contract;
 
(l)     good faith deposits as security for contested taxes or contested import
customs duties or for the payment of rent or other obligations of a like nature,
in each case incurred in the ordinary course of business of such Person;
 
(m)     any interest or title of a lessor under any operating lease; and
 
(n)     Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, any Insurance Subsidiary in the ordinary course of business;
 
provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt, or any obligation imposed
pursuant to Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA.
 


 
 

--------------------------------------------------------------------------------

 


 
“Permitted Swap Obligations” means all obligations of the Borrower or any of its
Subsidiaries existing or arising under Hedging Agreements; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments or assets held by such Person, or changes in the value of securities
issued by such Person in conjunction with a securities repurchase program not
otherwise prohibited under this Agreement, and not for purposes of speculation
or taking a “market view.”
 
“Permitted Transactions” means (a) mortgage-backed security transactions in
which an investor sells mortgage collateral, such as securities issued by the
Government National Mortgage Association and the Federal Home Loan Mortgage
Corporation, for delivery in the current month while simultaneously contracting
to repurchase “substantially the same” (as determined by the Public Securities
Association and GAAP) collateral for a later settlement, (b) transactions in
which an investor lends cash to a primary dealer and the primary dealer
collateralizes the borrowing of the cash with certain securities, (c)
transactions in which an investor lends securities to a primary dealer and the
primary dealer collateralizes the borrowing of the securities with cash
collateral, (d) transactions in which an investor makes loans of securities to a
broker-dealer under an agreement requiring such loans to be continuously secured
by cash collateral or United States government securities, (e) transactions
structured as, and submitted to the NAIC Security Valuation Office for approval
as, Replication (Synthetic Asset) Transactions (RSAT) (provided that, to the
extent that such approval is not granted in respect of any such transaction,
such transaction shall cease to constitute a Permitted Transaction 30 days
following the date of such rejection, denial or non-approval), and (f)
transactions in which a federal home loan mortgage bank (a “FHLMB”) makes loans
to an Insurance Subsidiary that are sufficiently secured by appropriate assets
of such Insurance Subsidiary consisting of government agency mortgage-backed
securities in accordance with the rules, regulations and guidelines of such
FHLMB for its loan programs.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and (i) in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) a “contributing sponsor” as defined in Section
400l(a)(13) of ERISA or (ii) which is or was at any time within the preceding
five years, sponsored, maintained or contributed to by, or required to be
contributed to by, the Borrower or any of its respective ERISA Affiliates or
(iii) with respect to which the Borrower or any of its respective ERISA
Affiliates has any actual or contingent liability.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Public-Sider” means a Lender that has advised the Administrative Agent and the
Borrower that it does not wish to receive material non-public information with
respect to the Borrower or any of its Subsidiaries.
 
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
 
“Refinance” means, in respect of any Debt, to refinance, extend, renew, refund,
replace, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary.
 
“Related Business” means any business that is the same as or related, ancillary
or complementary to any of the businesses of the Borrower and the Material
Subsidiaries on the Effective Date and any reasonable extension or evolution of
any of the forgoing.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, at least two Lenders who collectively
hold more than 50% of the sum of (a) the then outstanding principal amount of
the Term Loans and (b) the Revolving Commitments (or if the Revolving
Commitments shall have been terminated, the then outstanding principal amount of
the Revolving Loans).  For purposes of calculating the "Required Lenders", the
Term Loans, Revolving Commitments and Revolving Loans of any Defaulting Lender
shall be deemed to be zero.
 
“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, the Chief Financial Officer, the Chief Investment
Officer, the Secretary or the Treasurer, in each case of the Borrower.
 
“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Borrower or with respect to any Trust Preferred
Securities or (b) any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower or any Trust Preferred Securities.
 


 
 

--------------------------------------------------------------------------------

 


 
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes reinsurance to
other insurers (other than to another Insurance Subsidiary or any of its
Subsidiaries).
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Loans, as
such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $150,000,000.
 
“Revolving Facility” has the meaning specified in the definition of Facility.
 
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
 
“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Section 2.01(a) hereof.
 
“Revolving Maturity Date” means September 30, 2021, as such date may be extended
for any Lender pursuant to Section 2.18.
 
“Risk-Based Capital Ratio” means, as of the end of any Fiscal Quarter, the ratio
of (a) Total Adjusted Capital as of such Fiscal Quarter-end to (b) an amount
equal to (i) Authorized Control Level Risk-Based Capital (as prescribed or
defined by the Applicable Insurance Regulatory Authority from time to time) as
of such Fiscal Quarter-end, times (ii) two.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any country-wide or territory-wide Sanctions (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more or controlled by such
Person or Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 


 
 

--------------------------------------------------------------------------------

 
 
 
“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority for the preparation of annual statements and other financial reports
by insurance companies of the same type as such Person from time to time,
subject to the provisions of Section 1.04.
 
“S&P” means Standard & Poor’s Financial Services LLC and its successors and
assigns or, if it shall be dissolved or shall no longer assign credit ratings to
long term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent.
 
“Screen Rate” has the meaning specified in the definition of LIBO Rate.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Special Purpose Subsidiary” means any Material Subsidiary formed solely to
issue Surplus Notes or other obligations in connection with a Statutory Reserve
Financing or enter into Reinsurance Agreements in connection with a Statutory
Reserve Financing or enter into ancillary obligations in respect of the
foregoing.
 
“Statutory Reserve Financing” means a transaction or series of transactions
entered into primarily for the purpose of financing a portion of the statutory
reserves required to be held by an Insurance Subsidiary, where the proceeds or
funding obligations provided by the financing counterparty or counterparties in
such transaction or transactions are not expected, as of the date such
transaction or transactions are entered into, to be used or applied to pay
insurance or reinsurance claims reasonably projected to be payable as of the
date such transaction or transactions are entered into.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority and filed with the Applicable Insurance Regulatory
Authority.
 
“Statutory Surplus” means, as at any date for any Insurance Subsidiary, the
aggregate amount of surplus as regards policyholders (determined without
duplication in accordance with SAP) of such Insurance Subsidiary, as set forth
on page 3, line 38, of the most
 


 
 

--------------------------------------------------------------------------------

 


 
recent Statutory Statement of such Insurance Subsidiary (or equivalent page,
line, or statement, to the extent that any thereof is modified or replaced).
 
“Subordinated Debt” means the Debt of the Borrower evidenced by the Trust
Preferred Securities Notes and any other Debt of the Borrower (a) no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption, mandatory prepayment or otherwise) prior to the date
that is twelve months after the Latest Maturity Date (as it exists or any date
of determination) and (b) that has been subordinated to the Loans and other
obligations of the Borrower under the Credit Documents in right and time of
payment upon terms that are satisfactory to the Required Lenders, which terms
may, in the Required Lenders’ determination, include limitations or restrictions
on the right of the holder of such Debt to receive payments and exercise
remedies.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
Consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held as of such date by
the parent and/or one or more of its subsidiaries, but excluding any such entity
that is required to be consolidated under GAAP solely by reason of ASC 810.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantee” means a written guarantee agreement in a form reasonably
agreed by the Administrative Agent and the Borrower from a Subsidiary of the
Borrower guaranteeing payment of the obligations of the Borrower under the
Credit Documents.
 
“Subsidiary Guarantor” means any Subsidiary which executes and delivers a
Subsidiary Guarantee.
 
“Surplus Note” means a promissory note executed by an Insurance Subsidiary of
the type generally described in the insurance industry as a “surplus note,” the
principal amount of which an insurance regulator permits the issuer to record as
an addition to capital and surplus rather than as a liability in accordance with
SAP.
 
“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes risk relating to
its annuity business under a reinsurance agreement that would be considered a
“financing-type” reinsurance agreement as determined in accordance with GAAP.
 
“Swap Contract” means any agreement relating to any transaction (whether or not
arising under a master agreement) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, futures contract,
forward foreign exchange transaction, cap, collar or
 


 
 

--------------------------------------------------------------------------------

 


 
floor transaction, currency swap, cross-currency rate swap, swaption, currency
option, credit derivative transaction or any other similar transaction
(including any option to enter into any of the foregoing) or any combination of
the foregoing, and any master agreement relating to or governing any or all of
the foregoing; provided that, for the avoidance of doubt, “Swap Contracts” shall
not include any Permitted Bond Hedges.
 
“Tax Sharing Agreement” means the consolidated income tax agreement, dated April
11, 2011, among the Borrower and certain of its Subsidiaries as in effect on the
Effective Date or as thereafter amended in any manner, that, taken as a whole,
is not more disadvantageous to the Lenders in any material respect than any such
agreement as it was in effect on the Effective Date, it being understood that,
any amendment the purpose of which is to add Subsidiaries of the Borrower as
parties to such agreement shall not be to be more disadvantageous to the Lenders
solely by virtue of adding such Subsidiaries as parties.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Term Loans, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.06 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$100,000,000.
 
“Term Facility” has the meaning specified in the definition of Facility.
 
“Term Lender” means each Lender that has a Term Commitment or that holds Term
Loans.
 
“Term Loan” means a Loan made by the Lenders to the Borrower pursuant to Section
2.01(b) hereof.
 
“Term Maturity Date” means September 30, 2019.
 
“Total Adjusted Capital” as of any date, has the meaning set forth on page 22,
line 30, column 1 of the annual Statutory Statement most recently filed by
American Equity Life and each other Insurance Subsidiary (or, the equivalent
page, line, column or statement, to the extent that any thereof is modified or
replaced).
 
“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Borrower, of the type described in any
or all of clauses (a), (b), (c), (d), (g) and (h) of the definition of Debt (but
with respect to clause (h), only to the extent that it is an unpaid obligation
in respect of a letter of credit or letter of guaranty that is then due and
payable and not contingent on such date), and (b) Consolidated Net Worth of the
Borrower, on such date.
 


 
 

--------------------------------------------------------------------------------

 

 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Credit Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof.
 
“Trust Preferred Securities” means mandatorily redeemable preferred securities
issued by one or more Delaware business trusts that are Affiliates of the
Borrower (including Effective Date Trust Preferred Securities), to which trusts
the Borrower has issued Trust Preferred Securities Notes, provided, that no such
preferred securities shall be mandatorily redeemable earlier than November 22,
2018.
 
“Trust Preferred Securities Notes” means (a) the unsecured junior subordinated
deferrable interest notes issued by the Borrower to evidence loans made to the
Borrower by the issuers of the Trust Preferred Securities from the proceeds of
the sale of such Trust Preferred Securities under and pursuant to any of the
Effective Date Trust Preferred Securities and (b) any subsequent unsecured
junior subordinated deferrable interest notes issued by the Borrower to evidence
loans made to the Borrower by the issuers of the Trust Preferred Securities from
the proceeds of the sale of such Trust Preferred Securities, which notes are
governed by indentures in all material respects equivalent (other than the face
amount of such debentures) to that certain Junior Subordinated Indenture dated
June 15, 2005 between the Borrower and JPMorgan Chase Bank, N.A., as trustee.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States” person within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(D).
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower, any Subsidiary Guarantor and the
Administrative Agent and, in the case of any U.S. federal withholding Tax, any
other withholding agent, if applicable.
 


 
 

--------------------------------------------------------------------------------

 


 
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any statute or regulation shall be construed as including
all statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04.     Accounting Terms. All financial statements required to be
delivered to the Administrative Agent hereunder shall be prepared in accordance
with accounting principles or with statutory accounting practices applied on a
basis consistent with those used in the preparation of the latest financial
statements furnished to the Administrative Agent hereunder (except as otherwise
disclosed in such financial statements) (which, prior to the delivery of the
first financial statements under Section 5.01 hereof, shall mean the audited, or
annual statutory, financial statements as at December 31, 2015 referred to in
Section 3.04 hereof).  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with, and
all financial computations made pursuant to Sections 6.11, 6.12 and 6.14 shall
be made pursuant to, GAAP, SAP or the NAIC Rules, as applicable, in each case as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provisions
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP, SAP or the NAIC Rules, as applicable, or in the application thereof on the
operation of such provisions (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provisions hereof
 


 
 

--------------------------------------------------------------------------------

 




 
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP, SAP or the NAIC Rules, as applicable, or the
application thereof, then such provisions shall be interpreted on the basis of
GAAP, SAP or the NAIC Rules, as applicable, as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provisions amended in accordance herewith.  Notwithstanding
the foregoing, all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under accounting principles permitting a Person to value
its financial liabilities or Debt at the fair value thereof.
 
Notwithstanding the foregoing provisions of this Section 1.04 all calculations,
ratios and computations with respect to leases existing as of the date hereof
and entered into from time to time hereafter may, at the option of the Borrower,
continue to be calculated, classified and accounted for in conformity with GAAP
as in effect as of the Effective Time; provided however, that the Borrower may
elect, with notice to Administrative Agent, to treat operating leases as capital
leases in accordance with GAAP as in effect from time to time and, upon such
election, and upon any subsequent change to GAAP therefor, the parties will
enter into negotiations in good faith in an effort to preserve the original
intent of the financial covenants set forth herein.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.     Commitments.
 
(a)     Revolving Loans.  Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Loans exceeding such
Lender’s Revolving Commitment or (b) the sum of the total Revolving Loans
exceeding the total Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
 
(b)     Term Loans.  Subject to the terms and conditions set forth herein each
Term Lender severally agrees to make an advance in Dollars to the Borrower on
the Effective Date in a principal amount equal to its Term Commitment.  Amounts
repaid or prepaid in respect of the Term Loans may not be reborrowed.


SECTION 2.02.     Loans and Borrowings.
 
(a)     Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 


 
 

--------------------------------------------------------------------------------

 


 
(b)     Subject to Section 2.11, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,500,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $2,500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments.  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five Eurodollar Borrowings outstanding.
 
(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or Term Maturity Date, as applicable.
 
SECTION 2.03.     Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall be in the form of Exhibit B and
shall specify the following information in compliance with Section 2.02:
 
(i)     whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing;
 
(ii)     the aggregate amount of the requested Borrowing;
 
(iii)    the date of such Borrowing, which shall be a Business Day;
 
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(v)     in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
 


 
 

--------------------------------------------------------------------------------

 


 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.     Funding of Borrowings.
 
(a)     Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Revolving
Lenders.  The Administrative Agent will make such Revolving Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
 
(b)     Each Term Lender shall make the Term Loan to be made by it hereunder on
the Effective Date by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Term Lenders.  The
Administrative Agent will make such Term Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.
 
(c)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) or (b), as applicable, of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.05.     Interest Elections.
 
(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert
 


 
 

--------------------------------------------------------------------------------

 


 
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  Subject to the requirements of Section 2.02(c), the
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
 
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic transmission to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
 
(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative
 


 
 

--------------------------------------------------------------------------------

 


 
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
SECTION 2.06.     Termination and Reduction of Commitments; Increase of
Commitments.
 
(a)     Unless previously terminated, (i) the Term Commitments shall terminate
when Term Loans pursuant thereto are made and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
 
(b)     The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.08(a), the sum of the
Revolving Loans then outstanding would exceed the total Revolving Commitments.
 
(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other events, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Subject to
clause (d) below, any termination or reduction of the Commitments of any Class
shall be permanent.  Each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.
 
(d)     The Borrower may, from time to time, on up to three occasions, at its
option, seek to increase the total Revolving Commitments by up to an aggregate
amount of $50,000,000 (resulting in maximum total Revolving Commitments of
$200,000,000) upon at least 30 days’ prior written notice to the Administrative
Agent, which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default has occurred and is continuing.  After
delivery of such notice, the Administrative Agent or the Borrower, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Revolving Lender in its sole discretion) in the total Revolving
Commitments on either a ratable basis to the Revolving Lenders or on a
non-pro-rata basis to one or more Revolving Lenders and/or to other Revolving
Lenders or entities reasonably acceptable to the Administrative Agent and the
Borrower.  In addition to the foregoing, to the extent that the Borrower has
elected to permanently reduce the Revolving Commitments, the Borrower may, from
time to time, increase any portion of any Revolving Lender’s Revolving
Commitment, with such Revolving Lender’s consent (or obtain the Revolving
Commitments of other
 


 
 

--------------------------------------------------------------------------------

 

Revolving Lenders or entities reasonably acceptable to the Borrower and the
Administrative Agent), in an amount up to the amount by which the Revolving
Commitments have been so reduced as long as the total Revolving Commitments
shall not exceed $200,000,000 after giving effect to such increases.  Any
increase in Revolving Commitments pursuant to this paragraph (d) shall require
the consent of only the Borrower, the Administrative Agent and the Revolving
Lenders or other entities providing such increase.  No increase in the total
Revolving Commitments shall become effective until the existing or new Revolving
Lenders extending such incremental Revolving Commitment amount and the Borrower
shall have delivered to the Administrative Agent a document in form reasonably
satisfactory to the Administrative Agent (which shall include the Borrower’s
representation that the conditions set forth in Section 4.02 are then satisfied)
pursuant to which any such existing Revolving Lender states the amount of its
Revolving Commitment increase, any such new Revolving Lender states its
Revolving Commitment amount and agrees to assume and accept the obligations and
rights of a Revolving Lender hereunder and the Borrower accepts such incremental
Revolving Commitments.  Upon the effectiveness of any increase in the total
Revolving Commitments pursuant hereto, each Revolving Lender (new or existing)
with an increased or new Revolving Commitment shall be deemed to have accepted
an assignment from the existing Revolving Lenders, and the existing Revolving
Lenders shall be deemed to have made an assignment to each new or existing
Revolving Lender accepting a new or increased Revolving Commitment, of a ratable
interest in each then outstanding Revolving Loan (in each case, on the terms and
conditions set forth in the Assignment and Assumption or as directed by the
Administrative Agent).  Assignments pursuant to the preceding sentence shall be
made in exchange for, and substantially contemporaneously with the payment to
the assigning Revolving Lenders of, the principal amount assigned plus accrued
and unpaid interest and commitment fees, in each case, as directed by the
Administrative Agent.  Payments received by assigning Revolving Lenders pursuant
to this Section in respect of the principal amount of any Eurodollar Loan shall,
for purposes of Section 2.13, be deemed prepayments of such Revolving Loan.  Any
increase of the total Revolving Commitments pursuant to this Section shall be
subject to receipt by the Administrative Agent from the Borrower of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.
 
SECTION 2.07.     Repayment of Loans; Evidence of Debt.
 
(a)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Maturity Date.
 
(b)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan on the Term Maturity Date.
 
(c)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 


 
 

--------------------------------------------------------------------------------

 


 
(d)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(e)     The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(f)     Any Lender may request that Loans made by it be evidenced by a
promissory note in the form of Exhibit C-1 or Exhibit C-2, as applicable,
hereto.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered
assigns.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
 
SECTION 2.08.     Prepayment of Loans.
 
(a)     Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, upon notice to
the Administrative Agent by telephone (confirmed by telecopy, electronic
transmission or other writing approved by the Administrative Agent) of such
prepayment (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other events,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or event does not occur. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and, if
applicable, amounts owed pursuant to Section 2.13, if any.
 
(b)     Mandatory Prepayments.  If the Borrower or any of its Subsidiaries
 


 
 

--------------------------------------------------------------------------------

 


 
consummates any Capital Markets Transaction which results in the receipt by the
Borrower or any of its Subsidiaries of Net Cash Proceeds with respect thereto,
the Borrower shall prepay (or cause to be prepaid) on such date Term Loans in an
amount equal to the lesser of (i) the amount of such Net Cash Proceeds and (ii)
the amount of Term Loans then outstanding.  The application of any prepayment
pursuant to this Section 2.08(b) shall be made first, to ABR Loans and, second,
to Eurodollar Loans.  Each prepayment of the Term Loans under this Section
2.08(b) (except in the case of ABR Loans) shall be accompanied by
accrued  interest to the extent required by Section 2.10, if any, to the date of
such prepayment on the amount prepaid.  If at any time the aggregate Revolving
Loans of the Revolving Lenders exceeds the aggregate Revolving Commitments of
the Revolving Lenders, the Borrower shall immediately prepay the Revolving Loans
in the amount of such excess.
 
SECTION 2.09.     Fees.
 
(a)     The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily amount of the difference between the Revolving Commitment of
such Revolving Lender and the outstanding principal balance of the Revolving
Loans of such Revolving Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(c)     The Borrower agrees to pay to SunTrust Bank, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower, SunTrust Robinson Humphrey, Inc. and SunTrust Bank.
 
(d)     All commitment fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Revolving Lenders.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.10.     Interest.
 
(a)     The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
 
(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 


 
 

--------------------------------------------------------------------------------

 


 
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11.     Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate for such Interest Period; or
 
(b)     the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under the
relevant Facility to, or continuation of any Borrowing under the relevant
Facility as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing under the relevant Facility,
such Borrowing shall be made as an ABR Borrowing;
 


 
 

--------------------------------------------------------------------------------

 


 
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.12.     Increased Costs.
 
(a)     If any Change in Law shall:
 
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement or insurance
charge against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
 
(ii)     impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or
 
(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such other Recipient or to reduce the amount of any sum received
or receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will from time to time,
upon demand by such Lender, pay to the Administrative Agent for the account of
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or other Recipient for such additional
costs incurred or reduction suffered.
 
(b)     If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will,
upon demand by such Lender, pay to the Administrative Agent for the account of
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered; provided that
such Lender shall only be entitled to seek such additional amounts under this
paragraph (b) if such Lender is then generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities having comparable reimbursement provisions.
 
(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower along with the demand for payment referred to in paragraphs (a) and (b)
above and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 


 
 

--------------------------------------------------------------------------------

 


 
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.13.     Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(a) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (other than loss of the Applicable Rate
for Eurodollar Loans).  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.14.     Taxes.
 
(a) Each payment by or on account of any obligation of the Borrower or any
Subsidiary Guarantor (if any) under this Agreement or any other Credit Document
shall be made without deduction or withholding for any Taxes, unless such
withholding is required by any law.  If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law.  If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower or the applicable Subsidiary Guarantor shall be
increased as necessary so that, net of such deduction or withholding (including
such deduction or withholding applicable to additional amounts payable under
this Section 2.14), the applicable Recipient receives the amount it would have
received had no such deduction or withholding been made.
 


 
 

--------------------------------------------------------------------------------

 

 
(b)     The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
 
(c)     As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.14, the applicable Withholding
Agent shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d)     The Borrower indemnify each Recipient for any Indemnified Taxes that are
paid or payable by such Recipient in connection with this Agreement or any other
Credit Document (including amounts paid or payable under this Section 2.14(d))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  The indemnity under this Section 2.14(d)
shall be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
 
(e)     Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.14(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).
 
(f)     Status of Lenders.
 
(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any other
Credit Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other
 


 
 

--------------------------------------------------------------------------------

 


 
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
 
(A)     in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 
 
(B)     executed originals of IRS Form W-8ECI;

 
 
(C)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section

 


 
 

--------------------------------------------------------------------------------

 
 
 
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E (as applicable); or
 
 
(D)     to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 
(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(g)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity
 


 
 

--------------------------------------------------------------------------------

 


 
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.14(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
2.14(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 2.14(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h)     Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
 
SECTION 2.15.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 


 
 

--------------------------------------------------------------------------------

 


 
(c)     If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans hereunder resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans hereunder and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans hereunder of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans hereunder; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans hereunder to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
SECTION 2.16.     Mitigation Obligations; Replacement of Lenders.
 
(a)     If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or
 


 
 

--------------------------------------------------------------------------------

 


 
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)     If (i) any Lender requests compensation under Section 2.12 hereof, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
hereof, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender shall fail
to consent to a departure or waiver of any provision of the Credit Documents or
fail to agree to any amendment thereto, which waiver, consent or amendment
requires the consent of all Lenders or of all Lenders directly affected thereby
and has been consented to by the Required Lenders or (v) any Lender becomes a
Declining Lender in accordance with Section 2.18, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04
hereof, with the Borrower obligated to pay any applicable processing and
recordation fee), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts); provided
however, that in the case of the Borrower’s replacement of a Defaulting Lender
for failure to fund Loans hereunder, the assignee or the Borrower, as the case
may be, shall hold back from such amounts payable to such Lender and pay
directly to the Administrative Agent, any payments due to the Administrative
Agent or the non-Defaulting Lenders by the Defaulting Lender under this
Agreement, (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 hereof or payments required to be made pursuant
to Section 2.14 hereof, such assignment will result in a reduction in such
compensation or payments, and (D) in the case of clause (iv) above, the
applicable Assignee shall have agreed to the applicable departure, waiver or
amendment of the Credit Documents.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
SECTION 2.17.     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and
 


 
 

--------------------------------------------------------------------------------

 


 
(b)     the Revolving Commitment, outstanding principal amount of Revolving
Loans of such Defaulting Lender and the outstanding principal amount of Term
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders, the Required Lenders or the Majority Facility Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender, and provided further, that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender made pursuant to clause (i), (ii) or (iii) of the first proviso to
Section 9.02(b) (but, in respect of such clauses (ii) and (iii), only to the
extent relating to principal or interest) shall also require the consent of any
such Lender which has become a Defaulting Lender.
 
SECTION 2.18.     Extension of Revolving Loans.  The Borrower may request that
the final maturity date of Revolving Commitments be extended for an additional
one year period by providing notice (in consultation with the Administrative
Agent) of such request and the due date for Revolving Lender responses to the
Administrative Agent no later than 30 days prior to the then-existing Revolving
Maturity Date or such fewer number of days as agreed by the Borrower and the
Administrative Agent.  If a Revolving Lender agrees, in its individual and sole
discretion, to extend its Revolving Commitment (an “Extending Lender”), it will
notify the Administrative Agent in writing of its decision to do so no later
than the due date for Revolving Lender responses specified by the Borrower in
accordance with the prior sentence.  The Extending Lenders’ Revolving
Commitments will be renewed for an additional one year from the then existing
Revolving Maturity Date and such extended Revolving Maturity Date shall become
the Revolving Maturity Date (except as otherwise provided in this Section 2.18
as to Declining Lenders); provided that (a) more than 50% of the total Revolving
Commitments are extended or otherwise committed to by Extending Lenders and any
new Revolving Lenders, (b) all representations and warranties made by the
Borrower in or pursuant to the Credit Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except any representations and warranties which are explicitly stated as having
been made as of a specific date, which representations and warranties shall be
true and correct in all material respects on and as of such date, and (c) no
Default or Event of Default exists.  Any Revolving Lender that declines or does
not respond to the Borrower’s request for commitment renewal (a “Declining
Lender”) will have its Revolving Commitment terminated on the earlier of (A) the
then existing Revolving Maturity Date (without regard to any renewals by other
Revolving Lenders) and (B) the date such Declining Lender is replaced in
accordance with Section 2.16, and at such time the Borrower shall repay all
Revolving Loans and other amounts owing to such Declining Lender.  The Borrower
will have the right to accept commitments from third party financial
institutions subject to the consent of the Administrative Agent (such consent of
the Administrative Agent not to be unreasonably withheld) (“New Lenders”) in an
amount up to the amount of the Revolving Commitments of any Declining Lenders,
provided that the Extending Lenders will have the right to increase their
Revolving Commitments up to the amount of the Declining Lenders’ Revolving
Commitments before the Borrower will be permitted to substitute any other
financial institutions for the Declining Lenders.  The Borrower may only so
extend the Revolving Maturity Date once.
 


 
 

--------------------------------------------------------------------------------

 


 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01.     Organization; Powers.  The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.
 
SECTION 3.02.     Authorization; Enforceability.  The execution, delivery and
performance of this Agreement by the Borrower are within its corporate powers
and have been duly authorized by all necessary corporate action and, if
required, stockholder or equity holder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Credit
Document to which the Borrower is to be a party, when executed and delivered by
the Borrower, will constitute, a legal, valid and binding obligation of the
Borrower, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.     Governmental Approvals; No Conflicts.  The execution, delivery
and performance of this Agreement (a) do not require any material consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate the articles of incorporation, by-laws or other
organizational documents of the Borrower or any order of any Governmental
Authority, (c) will not violate any applicable law or regulation or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its properties, or give rise to a right thereunder to require
the Borrower to make any payment, where such violation, default or payment
reasonably can be expected to have a Material Adverse Effect and (d) will not
result in the creation or imposition of any Lien on any property of the
Borrower.
 
SECTION 3.04.     Financial Statements; No Material Adverse Change.
 
(a)     The Borrower has heretofore furnished to the Lenders (i) the audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2015 and the related Consolidated statements of income and cash flows for
the Fiscal Year then ended, reported on by KPMG LLP, independent public
accountants, and (ii) the unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries as of [June 30], 2016 and the related Consolidated
statements of income and cash flows for the Fiscal Quarter then ended and for
the portion of the Fiscal Year then ended, all certified by a Financial Officer
of the Borrower.  Such financial statements present fairly, in all material
respects, the Consolidated
 


 
 

--------------------------------------------------------------------------------

 
 
 
financial position of the Borrower and its Subsidiaries as of such dates and its
Consolidated results of operations and cash flows for such periods in accordance
with GAAP, subject to the absence of footnotes and year-end audit adjustments in
the case of the statements referred to in clause (ii) above.  None of the
Borrower or any of its Material Subsidiaries has on the date hereof any material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.
 
(b)     Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c)     The Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Insurance Subsidiary for the fiscal year ended
December 31, 2015, and the quarterly Statutory Statement of each Insurance
Subsidiary for the partial year ended [June 30], 2016, in each case as filed
with the Applicable Insurance Regulatory Authority.  All such Statutory
Statements present fairly in all material respects the financial condition of
each Insurance Subsidiary as at, and the results of operations for, the fiscal
year ended December 31, 2015 and the partial year ended [June 30], 2016, in
accordance with statutory accounting practices prescribed or permitted by the
Applicable Insurance Regulatory Authority.
 
SECTION 3.05.     Insurance Licenses.  Schedule T to the most recent annual
Statutory Statement of each Insurance Subsidiary lists, as of the Effective
Date, all of the jurisdictions in which such Insurance Subsidiary holds active
licenses (including licenses or certificates of authority from Applicable
Insurance Regulatory Authorities), permits or authorizations to transact
insurance and reinsurance business or to act as an insurance agent or broker
(collectively, the “Licenses”). Each Insurance Subsidiary is in compliance in
all material respects with each License held by it. No License (to the extent
material) is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and to the knowledge of the Borrower, no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.
 
SECTION 3.06.     Properties.
 
(a)     Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b)     Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business.
 
SECTION 3.07.     Borrower’s Subsidiaries.  As of the Effective Date, the
Borrower has no Subsidiaries, other than those set forth on Schedule
3.07.  Schedule 3.07
 


 
 

--------------------------------------------------------------------------------

 


 
accurately identifies the jurisdiction under the laws of which each such
Subsidiary is formed and whether such Subsidiary is or is not, as the case may
be, a Material Subsidiary as of the Effective Date.
 
SECTION 3.08.     Litigation.  There is no action, suit, arbitration proceeding
or other proceeding, inquiry or investigation, at law or in equity, before or by
any arbitrator or Governmental Authority pending against the Borrower or any
Subsidiary or of which the Borrower or any Subsidiary has otherwise received
notice or which, to the knowledge of the Borrower, is threatened against the
Borrower or any Subsidiary (i) as to which, but after giving effect to any
applicable insurance claim reserve, there is a reasonable possibility of an
unfavorable decision, ruling or finding which would reasonably be expected to
result in a Material Adverse Effect or (ii) that purports to affect or pertain
to any of the Credit Documents or the transactions contemplated thereby.
 
SECTION 3.09.     Compliance with Laws and Agreements.  The Borrower is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including (i) all Environmental Laws, (ii)
ERISA, (iii) applicable laws, regulations and orders dealing with intellectual
property, and (iv) the Fair Labor Standards Act and other applicable law dealing
with such matters) and all indentures, agreements and other instruments binding
on it or its property, except where failures to do so, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.  No Default
has occurred and is continuing.
 
SECTION 3.10.     Investment Company Status.  Neither the Borrower nor any of
its Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended.
 
SECTION 3.11.     Taxes.  The Borrower and its Subsidiaries are members of an
affiliated group of corporations filing Consolidated returns for federal income
tax purposes, of which the Borrower is the “common parent” (within the meaning
of Section 1504 of the Code) of such group.  The Borrower and its Material
Subsidiaries have filed all federal income tax returns and all other material
tax returns that are required to be filed by them and have paid all taxes due
and payable pursuant to such returns or pursuant to any assessment received by
the Borrower or any of its Material Subsidiaries, except those taxes which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP.  The charges,
accruals and reserves on the books of the Borrower and its Material Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate.  The Borrower has not given or been requested to give a
waiver of the statute of limitations relating to the payment of any federal,
state, local and foreign taxes or other impositions.
 
SECTION 3.12.     [Reserved].
 
SECTION 3.13.     Environmental Matters.  Each of the Borrower and its
Subsidiaries has obtained all environmental, health and safety permits, licenses
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or
 


 
 

--------------------------------------------------------------------------------

 


 
authorization would not (either individually or in the aggregate) have a
Material Adverse Effect.  Each of such permits, licenses and authorizations is
in full force and effect and each of the Borrower and its Subsidiaries is in
compliance with the terms and conditions thereof, and is also in compliance with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply therewith would not (either
individually or in the aggregate) have a Material Adverse Effect.
 
SECTION 3.14.     [Reserved].
 
SECTION 3.15.     [Reserved].
 
SECTION 3.16.     ERISA.  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) no
ERISA Event has occurred or is reasonably expected to occur; (b) no liability to
the PBGC (other than required premium payments) under Title IV of ERISA has been
or is expected to be incurred by the Borrower or any of its ERISA Affiliates;
(c) the present value of all accumulated benefit obligations under each Plan,
did not, as of the close of its most recent plan year, exceed the fair market
value of the assets of such Plan allocable to such accrued benefits (determined
in both cases using the applicable assumptions under Section 430 of the Code and
the Treasury Regulations promulgated thereunder); and (d) the present value of
all accumulated benefit obligations of all underfunded Plans did not, as of the
close of the most recent plan year applicable to such Plans, exceed the fair
market value of the assets of all such underfunded Plans (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder).
 
SECTION 3.17.     Regulation U.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
 
SECTION 3.18.     Disclosure. All of the written reports, financial statements,
certificates and other written information (other than projected financial
information) that have been made available by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Credit Document or delivered hereunder or
thereunder, taken as a whole, as of the date furnished, are complete and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.
 
SECTION 3.19.     [Reserved].
 
SECTION 3.20.     Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure
 


 
 

--------------------------------------------------------------------------------

 


 
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of the
Borrower, their respective agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing, use
of proceeds thereof or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.
 
SECTION 3.21.     EEA Financial Institutions.  Neither the Borrower, nor any
Subsidiary Guarantor is an EEA Financial Institution.


ARTICLE IV
 
Conditions
 
SECTION 4.01.     Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b)     The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) in-house counsel of the Borrower and (ii) Skadden Arps,
Slate, Meagher & Flom LLP, special counsel for the Borrower, which opinions
shall cover such matters relating to the Borrower, this Agreement, the other
Credit Documents and the Transactions and otherwise shall be in such form and
substance, as the Administrative Agent may reasonably request.  The Borrower
hereby requests each such counsel to deliver such opinions.
 
(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization for and the validity of the Transactions and any other legal
matters relating to the Borrower, this Agreement, the other Credit Documents or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.
 
(d)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of
 


 
 

--------------------------------------------------------------------------------

 


 
the Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.
 
(e)     The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least one Business Day prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower under the Credit Documents.
 
(f)     All consents and approvals (including consents and approvals required
for insurance and regulatory compliance) required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained and be in full force and effect, except where failure to
obtain such approval or consent would not have a Material Adverse Effect.
 
(g)     The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.07(f) of any Lender requesting such promissory note.
 
(h)     The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Credit Agreement
among the Borrower, various lender parties thereto, and JPMorgan Chase Bank,
National Association, as administrative agent, dated as of November 22, 2013, as
thereafter amended or supplemented, shall have been terminated and that all of
the respective Debt and other obligations of the Borrower and its Subsidiaries
thereunder shall have been paid and satisfied in full.
 
(i)     The Administrative Agent and the Lenders shall have received, at least
three Business Days prior to the Effective Date, all documentation and other
information about the Borrower required under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, that
has been reasonably requested by the Administrative Agent or any Lender in
writing at least ten Business Days prior to the Effective Date.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on October 31, 2016 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02.     Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
 


 
 

--------------------------------------------------------------------------------

 


 
(a)     The representations and warranties of the Borrower set forth in this
Agreement and the other Credit Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date of such Borrowing, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date).
 
(b)     At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full (other than unmatured, surviving contingent obligations not yet due
and payable), the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.     Financial Statements; and Other Information.  The Borrower
shall furnish to the Administrative Agent (for delivery to each Lender):
 
(a)     as soon as available and in any event within 100 days after the end of
each Fiscal Year, its audited Consolidated balance sheet as of the end of such
Fiscal Year and the related Consolidated statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without qualification or
exception (provided that a qualification or exception may be included in any
such audit report for a period ending within the 12 month period preceding the
scheduled Latest Maturity Date of this Agreement to the extent that such
qualification or exception is solely the result of the obligations under this
Agreement being reported as short term indebtedness) and without any
qualification or exception as to the scope of such audit) as presenting fairly
in all material respects the Consolidated financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP;
 
(b)     as soon as available and in any event within 50 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its Consolidated
balance sheet as of the end of such Fiscal Quarter, the related Consolidated
statements of income for such Fiscal Quarter and for the then elapsed portion of
such Fiscal Year, and the related Consolidated statements of cash flows for the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial
 


 
 

--------------------------------------------------------------------------------

 


 
Officer as presenting fairly in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP;
 
(c)     The Borrower hereby acknowledges that the Administrative Agent will make
the financial statements to be provided under Section 5.01(a) and (b) above,
along with this Agreement (excluding the schedules and exhibits attached
hereto), available to Public-Siders;
 
(d)     concurrently with each delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer in the form of Exhibit E (i)
certifying as to whether a Default has occurred and is continuing  as of the
date of such certificate and, if such a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.11, 6.12 and 6.14;
 
(e)     concurrently with each delivery of financial statements under clause (a)
above, a certificate of a Financial Officer identifying any Subsidiary that has
been formed or acquired during the Fiscal Year covered by such financial
statements;
 
(f)     promptly after the same become publicly available, copies of all
periodic and other material reports and proxy statements filed by the Borrower
or any Material Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC;
 
(g)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and its Subsidiaries, or compliance with the terms of any Credit
Document, as the Administrative Agent or any Lender may reasonably request; and
 
(h)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower, its Subsidiaries or their
ERISA Affiliates may request with respect to any Multiemployer Plan or any
documents described in Section 101(f) of ERISA provided to or received by any of
the Borrower, its Subsidiaries or their ERISA Affiliates with respect to any
Plan; provided, that if the Borrower, its Subsidiaries or their ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, the Borrower, its Subsidiaries or their ERISA Affiliates
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;
 
provided, that any information or document that is required to be furnished by
this Section 5.01 may be delivered electronically and, if so delivered, shall be
deemed to be furnished on the earlier of (i) the date on which such documents
have been posted on the Borrower's website or on the SEC's website or (ii) the
date on which such documents are posted on the Borrower's behalf on an
Electronic System to which each of the Administrative Agent and each Lender has
access.
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 5.02.     Notices of Material Events.  The Borrower shall furnish to the
Administrative Agent prompt written notice of the following upon a Responsible
Officer obtaining knowledge:
 
(a)     the occurrence of any Default;
 
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority or Applicable Insurance
Regulatory Authority against or affecting the Borrower or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect, and any
material development in respect of such legal or other proceedings, affecting
the Borrower or any of its Subsidiaries, except any such legal or other
proceedings that could not reasonably be expected to (either individually or in
the aggregate) have a Material Adverse Effect;
 
(c)     (i) as soon as possible upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the United States
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, upon the Administrative Agent’s request, copies of (1) each Schedule
SB (Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any of their respective ERISA Affiliates with the IRS with respect
to each Plan; (2) all notices received by the Borrower or any of its respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and three copies of such other documents or governmental reports or filings
relating to any Plan as the Administrative Agent shall reasonably request;
 
(d)     the occurrence of any downgrade in the Borrower’s S&P Rating;
 
(e)     any actual or proposed change in any Applicable Insurance Code that
could reasonably be expected to have a Material Adverse Effect; and
 
(f)     any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
SECTION 5.03.     Insurance Subsidiary Reporting.  The Borrower shall furnish to
the Administrative Agent copies of the following:
 
(a)     promptly after filing with the Applicable Insurance Regulatory Authority
and in any event within 50 days after the end of each of the first three
quarterly fiscal periods of each fiscal year of each Material Insurance
Subsidiary, the quarterly Statutory Statement of such Material Insurance
Subsidiary for such quarterly fiscal period, together with the opinion thereon
of a senior financial officer of such Material Insurance Subsidiary stating that
such Statutory Statement presents the financial condition of such Material
Insurance Subsidiary for
 


 
 

--------------------------------------------------------------------------------

 


 
such quarterly fiscal period in accordance with statutory accounting practices
required or permitted by the Applicable Insurance Regulatory Authority;
 
(b)     promptly after filing with the Applicable Insurance Regulatory Authority
and in any event within 100 days after the end of each fiscal year of each
Material Insurance Subsidiary, the annual Statutory Statement of such Material
Insurance Subsidiary for the recently completed fiscal year, together with (i)
the opinion thereon of a senior financial officer of such Material Insurance
Subsidiary stating that said annual Statutory Statement presents the financial
condition of such Material Insurance Subsidiary for such fiscal year in
accordance with statutory accounting practices required or permitted by the
Applicable Insurance Regulatory Authority, and (ii) a copy of the “Statement of
Actuarial Opinion” for such Material Insurance Subsidiary which is provided to
the Applicable Insurance Regulatory Authority (or equivalent information should
such Applicable Insurance Regulatory Authority no longer require such a
statement), which statement shall be in the format prescribed by the Applicable
Insurance Code of the state of domicile of such Material Insurance Subsidiary;
 
(c)     within 180 days after the end of each fiscal year of each Material
Insurance Subsidiary, the report of KPMG LLP (or other independent certified
public accountants of recognized national standing) on the annual Statutory
Statements delivered pursuant to clause (b), above;
 
(d)     promptly after any Material Insurance Subsidiary receives the results of
an examination of the financial condition and operations of such Insurance
Subsidiary or any of its Material Subsidiaries by the insurance department of
such Insurance Subsidiary’s state of domicile, a copy thereof;
 
(e)     promptly following the delivery or receipt by the Borrower or any of its
Material Insurance Subsidiaries of any correspondence, written notice or report
to or from any Applicable Insurance Regulatory Authority that relates, to any
material extent, to the financial viability of any of its Material Subsidiaries,
a copy thereof; and
 
(f)     within five Business Days after receipt, written notice from any
Applicable Insurance Regulatory Authority of any threatened or actual proceeding
for suspension or revocation of any material License of any Insurance Subsidiary
or any similar proceeding with respect to any such material License.
 
SECTION 5.04.     Existence; Conduct of Business.  Except as otherwise permitted
under Section 6.03, the Borrower shall, and shall cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, which if not so preserved, maintained
or kept could reasonably be expected to result in a Material Adverse Effect;
provided that the Borrower shall maintain its legal existence.
 
SECTION 5.05.     Payment of Taxes.  The Borrower shall, and shall cause each of
its Material Subsidiaries to, pay all of its Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in
 


 
 

--------------------------------------------------------------------------------

 


 
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.06.     Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all tangible property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.
 
SECTION 5.07.     Insurance.  The Borrower shall keep itself and all of its
insurable properties, and shall cause each Material Subsidiary to keep itself
and all of its insurable properties, insured at all times to such extent, by
such insurers, and against such hazards and liabilities as is customarily
carried by prudent businesses of like size and enterprise; and promptly upon the
Administrative Agent’s written request upon and during the continuance of an
Event of Default, the Borrower shall furnish to the Administrative Agent such
information about any such insurance as the Administrative Agent may from time
to time reasonably request; provided that, nothing in this Section 5.07 shall be
deemed to require any of the Borrower’s Material Subsidiaries to enter into any
Reinsurance Agreement and provided, further, that the Borrower and its Material
Subsidiaries may self-insure against such hazards and risks, and in such amounts
as is customary for corporations of a similar size and in similar lines of
business.
 
SECTION 5.08.     Proper Records; Rights to Inspect.  The Borrower shall, and
shall cause each of its Material Subsidiaries to, keep proper books of record
and accounts to allow the Borrower and its Material Subsidiaries to prepare
their financial statements in accordance with GAAP or statutory accounting
practices required or permitted by the Applicable Insurance Regulatory
Authority.  The Borrower shall, and shall cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, directors and
employees, all at such reasonable times and as often as reasonably requested,
but, other than in exigent circumstances, taking into account periodic
accounting and regulatory compliance demands on the Borrower and its
Subsidiaries.
 
SECTION 5.09.     Compliance with Laws.
 
(a)     The Borrower shall, and shall cause each of its Material Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws and ERISA and the respective rules
and regulations thereunder) applicable to it or its property, other than such
laws, rules or regulations (a) the validity or applicability of which the
Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)     Without limiting the generality of the foregoing, the Borrower and its
Subsidiaries shall maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their
 


 
 

--------------------------------------------------------------------------------

 


 
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
 
SECTION 5.10.     Use of Proceeds.  The proceeds of the Loans will be used only
to finance the general corporate purposes of the Borrower and its Subsidiaries
(including Refinancing existing Debt, repurchasing capital stock, making capital
contributions to Subsidiaries and providing for the liquidity needs of the
Borrower and its Subsidiaries).  No part of the proceeds of any Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations T, U and X.  The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, or any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of applicable
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
 
SECTION 5.11.     Licenses.  The Borrower shall, and shall cause each of its
Insurance Subsidiaries to, do all things necessary to renew, extend and continue
in effect all Licenses which may at any time and from time to time be necessary
for any Insurance Subsidiary to operate its insurance business in compliance
with all applicable laws and regulations except for any License the loss of
which could not reasonably be expected to have a Material Adverse Effect;
provided, that any Insurance Subsidiary may withdraw from one or more states
(other than its state of domicile) as an admitted insurer if such withdrawal is
determined by the Borrower’s Board of Directors to be in the best interest of
the Borrower and could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.12.     Subsidiary Guarantees.  The Borrower will cause each
Subsidiary (other than an Excluded Subsidiary) which guarantees any Debt of the
Borrower or any Debt of any Subsidiary Guarantor in a principal amount in excess
of $30,000,000 to concurrently execute and deliver to the Administrative Agent a
Subsidiary Guarantee. The Borrower will, following a written request by the
Borrower to the Administrative Agent stating the Borrower's intention to
voluntarily add a Subsidiary Guarantor hereunder, cause each such Subsidiary to
concurrently execute and deliver to the Administrative Agent a Subsidiary
Guarantee.
 
ARTICLE VI
 
Negative Covenants
 
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full (other than unmatured, surviving contingent obligations not yet due
and payable), the Borrower covenants and agrees with the Lenders that:
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 6.01.     Debt; Certain Equity Securities.
 
(a)     The Borrower shall not permit any of its Material Subsidiaries that is a
Non-Guarantor Subsidiary to, create, incur, assume or permit to exist any Debt,
except:
 
(i)      Debt created under the Credit Documents;
 
(ii)     Debt existing on the date hereof (as any of the same may be amended,
modified, supplemented, or restated from time to time as long as the principal
component is not increased (except by amounts of accrued interest, fees,
premiums, penalties and expenses incurred in connection with any such amendment,
supplement, restatement or modification)) and listed in Schedule 6.01, and any
Refinancing thereof so long as the principal component is not increased thereby
(except by amounts of accrued interest, fees, premiums, penalties and expenses
incurred in connection with any such Refinancing);
 
(iii)     Debt of any Material Subsidiary owing to and held by the Borrower or
any Subsidiary;
 
(iv)     Guarantees by (x) a Material Subsidiary of Debt of the Borrower,
subject to Section 5.12; provided that if such Debt is by its express terms
subordinated in right of payment to the obligations of the Borrower under the
Credit Documents, any such guarantee of such Subsidiary Guarantor with respect
to such Debt shall be subordinated in right of payment to such Subsidiary
Guarantor’s Guarantee under the Subsidiary Guarantee substantially to the same
extent as such Debt is subordinated to the obligations of the Borrower under the
Credit Documents, as applicable, and (y) Material Subsidiaries of Debt incurred
by other Subsidiaries not prohibited by the provisions of this Agreement;
provided that the aggregate amount of Debt that may be Guaranteed by Material
Subsidiaries in reliance on this Section 6.01(iv) shall not exceed $50,000,000
at any time outstanding;
 
(v)     [reserved];
 
(vi)     [reserved];
 
(vii)     Subordinated Debt;
 
(viii)     [reserved];
 
(ix)     Debt arising under agreements to maintain a specified net worth of any
Insurance Subsidiary, as required by one or more Applicable Insurance Regulatory
Authorities;
 
(x)     Debt (including Capital Lease Obligations, mortgage financings or
purchase money obligations), incurred for the purpose of financing or
reimbursing all or any part of the purchase price or cost of the acquisition,
development, construction, purchase, lease, repair, addition or improvement of
property (real or personal), plant, equipment or other fixed or capital assets,
whether through the direct purchase of assets
 


 
 

--------------------------------------------------------------------------------

 


 
or the purchase of Equity Interests of any Person owning such assets (in each
case, incurred within 180 days of such acquisition, development, construction,
purchase, lease, repair, addition or improvement) and all Debt incurred to
Refinance any such Debt, in an aggregate principal amount which, when taken
together with the principal amount of all other Debt incurred pursuant to this
clause (x), will not exceed $10,000,000 at any one time outstanding;
 
(xi)       Debt incurred by a Material Subsidiary in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance, self-insurance obligations, performance, bid,
surety, appeal and similar bonds and completion guarantees (not for borrowed
money) or security deposits, letters of credit, banker’s guarantees or banker’s
acceptances, in each case in the ordinary course of business (including letters
of credit issued in connection with reinsurance transactions entered into in the
ordinary course of business);
 
(xii)     Debt of Persons outstanding on the date on which such Person becomes a
Material Subsidiary or is acquired by, or merged or consolidated with or into, a
Material Subsidiary (other than Debt incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation); provided that
after giving effect thereto, the Borrower would be in compliance with Section
6.11.
 
(xiii)     Debt under Hedging Agreements and Swap Contracts; provided, however,
that such Hedging Agreements and Swap Contracts are entered into (i) in the
ordinary course of business by any Insurance Subsidiary or (ii) to fix, manage
or hedge interest rate or currency or commodity exposure of any Material
Subsidiary and not for speculative purposes;
 
(xiv)     Debt arising from agreements of a Material Subsidiary providing for
indemnification, adjustment of purchase price, earn-outs or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business or assets of the Borrower or any business, assets or
Equity Interests of a Subsidiary of the Borrower, other than Guarantees of Debt
incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests for the purpose of financing such acquisition;
 
(xv)     Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument, including, but not limited to,
electronic transfers, wire transfers and commercial card payments drawn against
insufficient funds in the ordinary course of business (except in the form of
committed or uncommitted lines of credit);
 
(xvi)     Debt incurred by any Material Subsidiary in connection with
third-party insurance premium financing arrangements in the ordinary course of
business;
 
(xvii)     Debt owed to banks and other financial institutions incurred in the
ordinary course of business of the Borrower and its Material Subsidiaries with
such banks or financial institutions that arise in connection with ordinary
banking arrangements to
 


 
 

--------------------------------------------------------------------------------

 


 
provide treasury services or to manage cash balances of the Borrower and the
Material Subsidiaries;
 
(xviii)      guarantees to suppliers or licensors (other than Guarantees of
Debt) in the ordinary course of business;
 
(xix)     Debt in connection with (A) Permitted Transactions entered into by
Insurance Subsidiaries, (B) investments made by Insurance Subsidiaries and
permitted by the Applicable Insurance Regulatory Authority and (C) investments
made by Insurance Subsidiaries and permitted by the investment policy approved
by the Board of Directors of the applicable Insurance Subsidiary;
 
(xx)     [reserved];
 
(xxi)      Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
 
(xxii)     non-recourse Debt of Insurance Subsidiaries incurred in the ordinary
course of business (i) existing or arising under Hedging Agreements and Swap
Contracts entered into by Insurance Subsidiaries or (ii) resulting from the sale
or securitization of non-admitted assets, policy loans, CBOs and CMOs;
 
(xxiii)     Debt in respect of letters of credit in an amount not to exceed
$10,000,000 at any one time outstanding; and
 
(xxiv)     additional Debt not to exceed $25,000,000 in aggregate principal
amount at any time outstanding.
 
(b)     The Borrower shall not issue Current Redeemable Equity.
 
SECTION 6.02.     Liens.  The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, create or permit to exist any Lien on any property
now owned or hereafter acquired by it, except:
 
(a)     Permitted Liens;
 
(b)     any Lien on any property of the Borrower or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided, that (A) such
Lien shall not apply to any property other than the property subject thereto on
the date hereof and (B) such Lien shall secure only those obligations which it
secures on the date hereof and any Refinancing thereof that does not increase
the principal component thereof (except by accrued interest, fees, premiums,
penalties and expenses incurred in connection with any such Refinancing);
 
(c)     [reserved];
 
(d)      Liens on property, assets or shares of stock of a Person at the time
such Person is acquired by, merged with or into or consolidated, combined or
amalgamated with the
 


 
 

--------------------------------------------------------------------------------

 


 
Borrower or any Material Subsidiary; provided, that such Liens were not incurred
in connection with, or in contemplation of, such acquisition, merger,
consolidation, combination or amalgamation; provided, further, that any such
Lien may not extend to any other property owned by the Borrower or any Material
Subsidiary;
 
(e)     Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capital Lease Obligations, mortgage financings, purchase
money Debt or other payments incurred to finance, assets or property (other than
Equity Interests or other investments) acquired, constructed, improved or leased
in the ordinary course of business; provided that, in the case of this clause
(e):
 
(i)      the aggregate principal amount of Debt secured by such Liens does not
exceed the cost of the assets or property so acquired, constructed or improved,
plus reasonable fees and expenses of such Person incurred in connection
therewith; and
 
(ii)      such Liens are created within 180 days of construction, acquisition or
improvement of such assets or property and do not encumber any other assets or
property of the Borrower or any Material Subsidiary other than such assets or
property and assets affixed or appurtenant thereto and the proceeds thereof;
 
(f)     Liens securing Debt or other obligations of a Material Subsidiary owing
to the Borrower;
 
(g)     Liens in favor of clearing agencies or securities trading exchanges in
connection with option derivative transactions arising due to the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules and regulations
promulgated thereunder;
 
(h)     Liens in favor of issuers of surety, appeal or performance bonds or
letters of credit or bankers’ acceptances or similar obligations issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;
 
(i)      leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) that do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Material
Subsidiaries;
 
(j)     Liens securing Hedging Obligations or Swap Contracts relating to Debt so
long as the related Debt is not prohibited by this Agreement and is secured by a
Lien on the same property securing such Hedging Obligation or Swap Contracts;
 
(k)       judgment Liens not giving rise to an Event of Default, and Liens
securing appeal or surety bonds related to such judgment, so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;
 
(l)     Liens on specific items of inventory or other goods and proceeds of the
Borrower or a Material Subsidiary securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
 


 
 

--------------------------------------------------------------------------------

 


 
(m)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with importation of goods;
 
(n)      Liens arising out of conditional sale, title retention, consignment or
similar arrangements, or that are contractual rights of set-off, relating to the
sale or purchase of goods entered into by the Borrower or any of the Material
Subsidiaries in the ordinary course of business;
 
(o)     Liens on funds of the Borrower or any Subsidiary held in deposit
accounts with third party providers of credit card processing, payment services
securing credit card charge-back reimbursement and similar cash management
obligations of the Borrower or its Subsidiaries;
 
(p)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
 
(q)     Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder, including Liens on insurance
policies and the proceeds of insurance policies securing Debt incurred by the
Borrower or by any Material Subsidiary pursuant to Section 6.01(a)(xvi) to
finance the payment of premiums on the insurance policies subject to such Liens;
 
(r)      customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Debt not prohibited by this Agreement is incurred;
 
(s)      Liens on any cash earnest money deposit made by the Borrower or any
Material Subsidiary in connection with any letter of intent or acquisition
agreement that is not prohibited by this Agreement;
 
(t)     Liens arising in connection with Cash Equivalents described in clause
(d) of the definition of Cash Equivalents;
 
(u)     Liens in favor of credit card processors granted in the ordinary course
of business;
 
(v)     Liens securing cash management obligations in the ordinary course of
business;
 
(w)     Liens securing cash management obligations and other treasury service
obligations (including obligations of the type described in Section
6.01(a)(xvii)) in an aggregate amount not to exceed $5,000,000 at any time
outstanding and customary set-off rights in favor of depositary banks;
 
(x)     Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 


 
 

--------------------------------------------------------------------------------

 


 
(y)      any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any non-majority-owned joint venture or similar
arrangement pursuant to any joint venture or similar arrangement;
 
(z)     collateral consisting of Cash Equivalents securing Permitted Swap
Obligations in an aggregate amount not to exceed $10,000,000 at any time
outstanding; provided that, for purposes of this clause (z), in the case of Cash
Equivalents described in clauses (e), (f), (g) and (i) of the definition
thereof, the one-year maturity limitations set forth in such clauses shall be
disregarded;
 
(aa)     Liens on property of any Foreign Subsidiary securing Debt of such
Foreign Subsidiary to the extent such Debt is permitted to be incurred pursuant
to Section 6.01(a);
 
(bb)     Liens securing other obligations in an amount not to exceed $25,000,000
at any time outstanding;
 
(cc)     any Lien arising out of the Refinancing of any Debt secured by a Lien
permitted by any of clause (d) or (e) of this Section; provided, that such Debt
is not increased (except by the amount of fees, expenses, accrued interest,
penalties and premiums required to be paid in connection with such Refinancing)
and is not secured by any additional assets; and
 
(dd)     Liens on Margin Stock that is held by the Borrower as treasury stock.
 
SECTION 6.03.     Fundamental Changes.  The Borrower shall not, nor shall it
permit any of its Material Subsidiaries to, enter into any transaction of merger
or consolidation or amalgamation, liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) or dispose of (in one transaction or in a
series of related transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, except in connection with a
disposition of a Material Subsidiary.
 
Notwithstanding the foregoing provisions of this Section 6.03,
 
(a)     any Subsidiary of the Borrower may be merged or consolidated with or
into: (A) the Borrower if the Borrower shall be the continuing or surviving
corporation or (B) any other Subsidiary; provided, that (i) if any such
transaction shall be between a Subsidiary and a Wholly-Owned Subsidiary, the
surviving Person shall be a Wholly-Owned Subsidiary and (ii) if any such
transaction shall be between a Subsidiary which is not a Subsidiary Guarantor
and a Subsidiary Guarantor, the surviving Person shall be a Subsidiary
Guarantor;
 
(b)     the Borrower or any Subsidiary may merge or consolidate with any other
Person so long as (A) the surviving corporation is the Borrower or, if the
Borrower is not a party thereto, such Subsidiary, or the surviving Person
becomes a Subsidiary, (B) no Default is in existence or would occur after giving
effect to such merger, consolidation or acquisition, (C) the business activity
engaged in by such other Person would be permitted under Section 6.03(d) hereof
if such other Person were a Subsidiary of the Borrower prior to such merger,
consolidation or acquisition and (D) after giving effect to such merger,
consolidation or acquisition, the Borrower shall be in compliance on a pro forma
basis with the financial
 


 
 

--------------------------------------------------------------------------------

 


 
covenants set forth in Sections 6.11, 6.12 and 6.14 for the most recently ended
Fiscal Quarter; and
 
(c)     any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution would not reasonably be expected
to result in a Material Adverse Effect.
 
The foregoing Section 6.03 shall not prohibit dispositions of Margin Stock that
is held as treasury stock by the Borrower.


SECTION 6.04.     [Reserved].
 
SECTION 6.05.     [Reserved].
 
SECTION 6.06.     Reinsurance.  The Borrower shall not, nor shall it permit any
Insurance Subsidiary to:
 
(a)     enter into any Reinsurance Agreement in excess of $10,000,000 with any
Person other than (i) another Insurance Subsidiary, (ii) any Person for which
the most recently published rating by Best is “B++” or higher or, if such Person
is not rated by Best, which has a Statutory Surplus (or the equivalent thereof)
of not less than $500,000,000, (iii) any Person that posts security under such
Reinsurance Agreement in an amount equal to the total liabilities assumed by
such Person, through a letter of credit issued by an “authorized bank” (as such
term is defined by the Applicable Insurance Regulatory Authority) or a cash
collateral deposit or a funds withheld trust as allowed by the Applicable
Insurance Regulatory Authority or (iv) any other reinsurers acceptable to the
Administrative Agent, provided however, that for purposes of the foregoing
clause (ii), any “NA” designation shall not be considered a rating by Best;
 
(b)     enter into any Reinsurance Agreement or Reinsurance Agreements with
Lloyd’s of London if the aggregate amount of reinsurance ceded thereby would
exceed 15% of the aggregate premium volume of reinsurance ceded by the Insurance
Subsidiaries;
 
(c)     enter into any Surplus Relief Reinsurance except with another Insurance
Subsidiary; provided, that the Insurance Subsidiaries may, so long as in each
case the requirements in clause (a) above are satisfied, (i) continue to
maintain and from time to time amend, restate, extend or replace the Surplus
Relief Reinsurance in effect on the date hereof and described on Schedule 6.06
and (ii) enter into new Surplus Relief Reinsurance arrangements so long as the
aggregate amount of any increased amount arising from any amendments,
restatements, extensions or replacements undertaken pursuant to clause (i), when
added to the amount arising from any new arrangements, does not provide more
than $75,000,000 in after-tax surplus relief benefit to the Insurance
Subsidiaries; or
 
(d)     enter into any Reinsurance Agreement or Reinsurance Agreements if such
Reinsurance Agreements will result in a 50% or more reduction of annuity
deposits in the aggregate for all of the Insurance Subsidiaries, such amount to
be calculated on a cumulative basis from January 1, 2016.
 
SECTION 6.07.     [Reserved].
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 6.08.     Restricted Payments.  The Borrower shall not declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists.
 
SECTION 6.09.     Transactions with Affiliates.  Except as expressly permitted
by this Agreement, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly: (a) make any investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including
Guarantees and assumptions of obligations of an Affiliate); provided, that:
 
(i)     any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation, fees, insurance and indemnification for his or her services in
such capacity,
 
(ii)     the Borrower and its Subsidiaries may enter into transactions (other
than extensions of credit by the Borrower or any of its Subsidiaries to an
Affiliate) providing for the leasing of property, the rendering or receipt of
services or the purchase or sale of inventory and other property in the ordinary
course of business if the monetary or business consideration arising therefrom
would be substantially as advantageous to the Borrower and its Material
Subsidiaries as the monetary or business consideration that would be obtained in
a comparable transaction with a Person not an Affiliate (or in the case of any
management agreement or investment advisory agreement among or between the
Borrower and its Insurance Subsidiaries, that is approved by the Applicable
Insurance Regulatory Authorities) as determined by the Borrower,
 
(iii)     the Borrower or any Subsidiary of the Borrower may enter into any
transaction with any Subsidiary of the Borrower, and the Borrower or any of its
Subsidiaries may enter into guarantees, Hedging Agreements and Swap Obligations,
in each case for the benefit of the Borrower or a Subsidiary to the extent
otherwise permitted by this Agreement,
 
(iv)     the Borrower and its Subsidiaries may enter into and perform the Tax
Sharing Agreement,
 
(v)     the Borrower and its Subsidiaries may enter into transactions with
Affiliates upon fair and reasonable terms no less favorable to the Borrower and
its Subsidiaries than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of the Borrower or its Subsidiaries,
 
(vi)     the Borrower and its Subsidiaries may make any (i) Restricted Payment
so long as the making of such Restricted Payment is not prohibited by Section
6.08 and (ii) investment in any Person that is an Affiliate of the Borrower
solely as a result of the ownership of investments in such Person by the
Borrower or any Subsidiary,
 


 
 

--------------------------------------------------------------------------------

 


 
(vii)     the Borrower and its Subsidiaries may issue securities, or make other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements and other compensation arrangements, options
to purchase capital stock of the Borrower pursuant to restricted stock plans,
long-term incentive plans, stock appreciation rights plans, participation plans
or similar employee benefits plans, pension plans or similar plans or agreements
or arrangements approved by the Board of Directors of the Borrower or the
compensation committee thereof,
 
(viii)      the Borrower and its Subsidiaries may make loans or advances to, or
guaranties of third party loans to, employees, officers or directors of the
Borrower or any Subsidiary of the Borrower in the ordinary course of business,
in an aggregate amount outstanding at any time not in excess of $2,000,000
(without giving effect to the forgiveness of any such loan),
 
(ix)     the Borrower and its Subsidiaries may pay reasonable and customary
compensation (including fees, benefits, severance, change of control payments
and incentive arrangements) to, and employee benefit arrangements, including
split-dollar insurance policies, and indemnity or similar arrangements provided
on behalf of, directors, officers, employees and agents of the Borrower or any
of its Subsidiaries, whether by charter, bylaw, statutory or contractual
provisions,
 
(x)      the Borrower and its Subsidiaries may permit to exist and perform the
obligations of the Borrower or such Subsidiary under the terms of any agreement
to which the Borrower or any Subsidiary is a party as of or on the Effective
Date, as these agreements may be amended, modified, supplemented, extended or
renewed from time to time; provided, however, that any future amendment,
modification, supplement, extension or renewal entered into after the Effective
Date will be permitted to the extent that its terms, taken as a whole, are not
more disadvantageous to the Lenders in any material respect, as determined in
good faith by the Borrower, than the terms of the agreements in effect on the
Effective Date,
 
(xi)      the Borrower and its Subsidiaries may permit to exist  any agreement
between any Person and an Affiliate of such Person existing at the time such
Person is acquired by or merged with or into or consolidated with the Borrower
or a Subsidiary, as these agreements may be amended, modified, supplemented,
extended or renewed from time to time (so long as any such amendment is not
disadvantageous in any material respect to the Lenders, as determined in good
faith by the Borrower, when taken as a whole as compared to the applicable
agreement as in effect on the date of such acquisition or merger) and provided
that such agreement was not entered into in contemplation of such acquisition,
merger or consolidation,
 
(xii)     this Section 6.09 shall not prohibit insurance transactions,
intercompany pooling and other reinsurance transactions entered into in the
ordinary course of business,
 
(xiii)     this Section 6.09 shall not prohibit any issuance or sale of capital
stock (other than Current Redeemable Equity) to Affiliates of the Borrower and
the granting of
 


 
 

--------------------------------------------------------------------------------

 


 
registration and other customary rights in connection therewith or any
contribution to the capital stock of the Borrower or any Subsidiary,
 
(xiv)      any transaction with an Affiliate where the only consideration paid
by the Borrower or any Material Subsidiary is capital stock of the Borrower
(other than Current Redeemable Equity),
 
(xv)      any transaction entered into by an Insurance Subsidiary for which
approval has been received from the Applicable Insurance Regulatory Authority,
 
(xvi)     [reserved];
 
(xvii)     this Section 6.09 shall not prohibit any transaction with any Person
who is not an Affiliate of the Borrower or of any Subsidiary immediately before
the consummation of such transaction that becomes an Affiliate of the Borrower
or of any Material Subsidiary as a result of such transaction, and
 
(xviii)  this Section 6.09 shall not prohibit any purchases by the Borrower’s
Affiliates of Debt of the Borrower or any of the Subsidiaries, the majority of
which Debt is placed with Persons who are not Affiliates, and payments of
principal and interest on such Debt.
 
SECTION 6.10.     Restrictive Agreements.  The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of any Material Subsidiary (i) to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Material Subsidiary or (ii) to sell, lease or transfer any of its property or
assets to the Borrower or any Material Subsidiary, or (b) the ability of the
Borrower or any Subsidiary to create or permit to exist any Lien on any of its
property to secure obligations under the Credit Documents; provided, that the
foregoing shall not apply to restrictions and conditions:
 
(i)     imposed by applicable law or any applicable rule, regulation, order,
permit or grant, including, for the avoidance of doubt, any encumbrance or
restriction on any Insurance Subsidiary by any governmental authority having the
power to regulate such Insurance Subsidiary;
 
(ii)     imposed by any Credit Document;
 
(iii)     in agreements existing on the date hereof and identified on Schedule
6.10 and any Refinancing, amendment, restatement, modification, renewal or
supplement, of any such agreement; provided that the restrictions and conditions
contained in any such agreement (as so Refinanced, amended, restated, modified,
renewed or supplemented) are no less favorable to the Administrative Agent and
Lenders;
 
(iv)     contained in or arising under indentures or debt instruments or other
debt arrangements incurred or preferred stock issued by the Borrower or any
Material
 


 
 

--------------------------------------------------------------------------------

 


 
Subsidiary subsequent to the Effective Date not in violation of Section 6.01;
provided that such conditions and restrictions contained in any such indentures,
instruments or arrangements will not materially adversely affect the Borrower’s
ability to make anticipated principal or interest payments hereunder or are
otherwise customary for financings or arrangements of that type (in each case,
as determined in good faith by the Borrower);
 
(v)     (A) contained in or arising under indentures or other debt instruments
or other debt arrangements incurred or preferred stock issued by the Borrower or
any Material Subsidiary subsequent to the Effective Date pursuant to Section
6.01(a)(ii), (xii), (xiii) and (xviii), (B) with respect to Debt of the Borrower
existing on the date hereof, contained in or arising under indentures or other
debt instruments or other debt arrangements of the Borrower in effect on the
date hereof and any amendments, modifications, supplements, restatements and
Refinancings thereof, (C) with respect to Hedging Agreements or Swap Contracts
of the Borrower or any Subsidiary Guarantor of the type described in Section
6.01(a)(xiii), contained in or arising under such Hedging Agreements or Swap
Contracts or (D) contained or arising in connection with any Reinsurance
Agreement or Statutory Reserve Financing or agreement entered into by an
Insurance Subsidiary or Special Purpose Subsidiary;  provided  that such
encumbrances and restrictions contained in any agreement or instrument will not
materially adversely affect the Borrower’s ability to make anticipated principal
or interest payments hereunder or are otherwise customary for financings or
arrangements of that type (in each case, as determined in good faith by the
Borrower);
 
(vi)     existing with respect to a Person or assets pursuant to an agreement in
effect on or before the date on which such Person became a Material Subsidiary
or was acquired by, merged into or consolidated with the Borrower or a Material
Subsidiary (other than Equity Interests or Debt incurred as consideration in, or
to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Person became a Material Subsidiary or was acquired by, merged into or
consolidated with the Borrower or in contemplation of the transaction) or such
assets were acquired by the Borrower or any Material Subsidiary;  provided that
any such encumbrance or restriction shall not extend to any Person or the assets
or property of the Borrower or any other Material Subsidiary other than the
Person and its Subsidiaries or the assets and property so acquired and that, in
the case of Debt, was permitted to be incurred pursuant to or not prohibited by
this Agreement, and any Refinancing, amendment, restatement, modification,
renewal, supplement, refunding or replacement of any such agreement; provided
that the restrictions and conditions contained in any such agreement are no less
favorable to the Administrative Agent and Lenders;
 
(vii)     contained in agreements relating to the sale of assets, including the
sale of all Equity Interests or assets of a Subsidiary pending such sale;
provided, that such restrictions and conditions apply only to the equity or
assets to be sold and such sale is not prohibited hereunder;
 


 
 

--------------------------------------------------------------------------------

 
 
 
(viii)     on cash or other deposits or net worth imposed by customers or
lessors or required by insurance, surety or bonding companies under contracts
entered into in the ordinary course of business;
 
(ix)     in the case of clauses (a)(ii) and (b), imposed by any agreement
relating to secured obligations not prohibited by this Agreement if such
restrictions or conditions apply only to the property securing such obligations;
 
(x)     in leases, subleases, licenses and other contracts entered into in the
ordinary course of business;
 
(xi)     contained in any trading, netting, operating, construction, service,
supply, purchase or other agreement to which the Borrower or any of the Material
Subsidiaries is a party and entered into in the ordinary course of
business;  provided that such agreement prohibits the encumbrance of solely the
property or assets of the Borrower or such Material Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Borrower or
such Material Subsidiary or the assets or property of any other Material
Subsidiary;
 
(xii)     contained in joint venture agreements and other similar agreements;
 
(xiii)     (A) existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Material Subsidiary not otherwise prohibited by this Agreement,
(B) contained in mortgages, pledges or other security agreements securing Debt
of a Material Subsidiary to the extent restricting the transfer of the property
or assets subject thereto, (C) pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Material Subsidiary, (D) pursuant to customary
provisions in any swap or derivative transactions or (E) that arise or are
agreed to in the ordinary course of business and do not detract from the value
of property or assets of the Borrower or any Material Subsidiary in any manner
material to the Borrower or such Material Subsidiary;
 
(xiv)     contained in or arising under any contract, instrument or agreement
relating to Debt of any Foreign Subsidiary permitted to be incurred pursuant to
Sections 6.01 and 6.02 that imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries; and
 
(xv) which do not impair the Borrower’s or any Subsidiary’s ability to perform
its obligations under this Agreement.
 
SECTION 6.11.     Maximum Ratio of Debt to Capital.  The Borrower shall not, as
of the end of any Fiscal Quarter, permit the ratio of (a) its Adjusted
Consolidated Debt as of such Fiscal Quarter-end to (b) its Adjusted Total
Capitalization as of such Fiscal Quarter-end to be greater than 0.35 to 1.00.
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 6.12.     Minimum Risk-Based Capital Ratio.  The Borrower shall cause
American Equity Life and each other Material Insurance Subsidiary to maintain a
Risk-Based Capital Ratio as of the end of any Fiscal Quarter of not less than
275%.
 
SECTION 6.13.     [Reserved].
 
SECTION 6.14.     Minimum Statutory Surplus.  At all times after the Effective
Date, the Borrower shall cause American Equity Life to maintain a Statutory
Surplus in an amount equal to the sum of (i) 80% of the Statutory Surplus of
American Equity Life the last day of the Fiscal Quarter ended most recently
prior to the Effective Date, plus (ii) 50% of the statutory net income
(positive) of American Equity Life for each Fiscal Quarter ending after the
Effective Date, plus (iii) 50% of all capital contributed to American Equity
Life following the Fiscal Quarter-end immediately preceding the Effective Date.
 
SECTION 6.15.     [Reserved].
 
SECTION 6.16.     Lines of Business.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, engage in any line or lines of business
activity other than the business of owning and operating insurance companies and
providing other financial services (including banking and investment advisory
services) and businesses related, complementary or incidental thereto (it being
understood that the businesses of American Equity Capital, Inc., AERL, L.C.,
American Equity Advisors, Inc. and American Equity Investment Properties, L.C.,
to the extent conducted as of the date hereof, are related to the business of
owning and operating life insurance companies); provided that at least half of
the Borrower’s Consolidated revenues, determined in accordance with GAAP, shall
be derived from the business of owning and operating insurance companies
(including insurance agencies).
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)     the Borrower shall fail to pay any principal of any Loan when the same
shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b)     the Borrower shall fail to pay when due any interest on any Loan or any
fee or other amount (except an amount referred to in clause (a) above) payable
under any Credit Document, and such failure shall continue unremedied for a
period of five Business Days;
 
(c)     any material representation, warranty or certification made or deemed
made by or on behalf of the Borrower or any Material Subsidiary in or in
connection with any Credit Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Credit Document or any
amendment or
 


 
 

--------------------------------------------------------------------------------

 


 
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)     the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a), in Section 5.04 (as to maintenance of existence of
the Borrower) or in Article VI;
 
(e)     the Borrower shall fail to observe or perform any provision of any
Credit Document (other than those failures covered by clauses (a), (b), (c) and
(d) of this Article VII) and such failure shall continue for 30 days after the
delivery of notice of such failure to the Borrower from the Administrative
Agent;
 
(f)     the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise unless
such failure to make such payment is cured or waived;
 
(g)     the Borrower or any of its Material Subsidiaries shall default in the
observance or performance of any material term of any Material Debt, if the
effect of such default is to cause any Material Debt, or to permit the holder or
holders of any Material Debt to cause such Material Debt, to become or declare
due and payable prior to its stated maturity (with all notices provided for
therein having been given and all grace periods provided for therein having
lapsed, such that no further notice or passage of time is required in order for
such holders to exercise such right, other than notice of their or its election
to exercise such right), and only if such default has not been cured or waived;
 
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
 
(i)     the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Material Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
 


 
 

--------------------------------------------------------------------------------

 


 
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)     the Borrower or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(k)     one or more judgments for the payment of money, not covered by
insurance, in an aggregate amount exceeding $40,000,000, after giving effect to
any insurance, shall be rendered against the Borrower or any of its Material
Subsidiaries and shall remain unpaid, unvacated or undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed
pending appeal or settlement thereof, or any action shall be legally taken by a
judgment creditor to attach or levy upon any asset of the Borrower or any of its
Subsidiaries to enforce any such judgment;
 
(l)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(m)     any Subsidiary Guarantee of a Material Subsidiary (or a group of
Subsidiaries when taken together (as of the date of the latest audited
consolidated financial statements for the Borrower and its consolidated
Subsidiaries) would constitute a Material Subsidiary) ceases to be in full force
and effect (except as contemplated by the terms of this Agreement and the
Subsidiary Guarantees) or is declared null and void in a judicial proceeding or
any Subsidiary Guarantor that is a Material Subsidiary denies or disaffirms its
obligations under its Subsidiary Guarantee, and the Borrower fails to cause such
Subsidiary Guarantor or Subsidiary Guarantors, as the case may be, to rescind
such denial or disaffirmation within 30 days after the Borrower obtaining actual
knowledge thereof;
 
(n)     a Change in Control shall occur; or
 
(o)     any material provision of any Credit Document after delivery thereof
shall for any reason cease to be valid and binding on or enforceable against the
Borrower, or the Borrower shall so state in writing;
 
then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of the
Required Lenders, and at the request of the Required Lenders shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i)
 


 
 

--------------------------------------------------------------------------------

 


 
above, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 


 
 

--------------------------------------------------------------------------------

 


 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld
or delayed) of the Borrower (unless an Event of Default has occurred and is
continuing), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or
securities.  Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business
and  has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Revolving Loans
hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and
 


 
 

--------------------------------------------------------------------------------

 


 
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.
 
None of the Lenders identified in this Agreement as the “Syndication Agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement in such capacity and none of the Lead Arrangers shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in its capacity as such.  Without limiting the foregoing, no such Lender shall
have or be deemed to have a fiduciary relationship with any other Lender.  Each
Lender hereby makes the same acknowledgments with respect to each such Lender as
it makes with respect to the Administrative Agent in the preceding paragraph.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.     Notices.
 
(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or email, as follows:
 
(i)     if to the Borrower, to it at 6000 Westown Parkway, West Des Moines, Iowa
50266, Attention of Ted M. Johnson, Chief Financial Officer and Treasurer
(Telecopy No. (515) 221-0744; email address tjohnson@american-equity.com);
 
(ii)     if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn, Floor L2S, Chicago, Illinois 60603,
Attention of Pastell Jenkins (Telecopy No. (844) 490-5665; email address
pastell.jenkins@chase.com and jpm.agency.servicing.1@jpmorgan.com), with a copy
to JPMorgan Chase Bank, N.A., 10 S. Dearborn, 9th Floor, Suite IL1-0364,
Chicago, Illinois 60603, Attention of Ryan Kin (Telecopy No. (312) 325-3190;
email address ryan.m.kin@jpmorgan.com); and
 
(iii)     if to any other Lender, to it at its address (or telecopy number or
email address) set forth in its Administrative Questionnaire.
 
(b)     Notices and other communications to the Administrative Agent and the
Lenders hereunder may be delivered or furnished by Electronic Systems pursuant
to Section 5.01 and other procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its
 


 
 

--------------------------------------------------------------------------------

 
 
 
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)     Unless the Administrative Agent otherwise prescribes, subject to Section
5.01, (i) notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
 
(d)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
(e)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on an Electronic System.
 
(f)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty or any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System.  “Communications” mean, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Credit Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
 
SECTION 9.02.     Waivers; Amendments.
 
(a)     No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps
 


 
 

--------------------------------------------------------------------------------

 


 
to enforce such a right or power, preclude any other or further exercise thereof
or the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan of
any Lender or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of such Lender, (iii) postpone the
scheduled date of payment of the principal amount of any Loan of any Lender, or
any interest thereon, or any fees payable hereunder to any Lender, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment of any Lender, without the written
consent of such Lender, (iv) change Section 2.15(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of the Majority Facility Lenders in respect of each Facility
adversely affected thereby, (v) change any of the provisions of this Section or
reduce the percentage in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, or (vi)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of each Lender under
such Facility; provided further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.
 
(c)     Notwithstanding the foregoing, (i) upon the execution and delivery of
all documentation required by Section 2.06(d) to be delivered in connection with
an increase to the aggregate Revolving Commitments, the Administrative Agent,
the Borrower and the new or existing Revolving Lenders whose Revolving
Commitments have been affected may and shall enter into an amendment hereof
(which shall be binding on all parties hereto and the new Revolving Lenders)
solely for the purpose of reflecting any new Revolving Lenders and their new
Revolving Commitments and any increase in the Revolving Commitment of any
existing Revolving Lender (for the avoidance of doubt, the consent of the
Required Lenders shall not be required to increase the Revolving Commitments
pursuant to Section 2.06(d)) and (ii) upon the execution and delivery of all
documentation required by Section 2.18 to be delivered in connection with an
extension of the Revolving Maturity Date, the Administrative Agent, the
Borrower, the Extending Lenders and any New Lenders may enter into an amendment
hereof solely for the purpose of reflecting any New Lenders and the change in
the Revolving Maturity
 


 
 

--------------------------------------------------------------------------------

 




 
Date (for the avoidance of doubt, the consent of the Required Lenders shall not
be required to extend the Revolving Maturity Date pursuant to Section 2.18).
 
SECTION 9.03.     Expenses; Indemnity; Damage Waiver.
 
(a)     The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by (x) the Administrative Agent and the Lead Arrangers,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arrangers in each applicable jurisdiction, in
connection with the initial syndication of the credit facilities provided for
herein incurred on or about the Effective Date and (y) the Administrative Agent
associated with the preparation and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Credit Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, if an Event of Default exists; provided
that pursuant to this clause (ii) the Borrower will be responsible for the fees
and expenses of one counsel in each applicable jurisdiction for the Lenders (in
addition to counsel for the Administrative Agent) except to the extent that the
applicable Lenders determine that a conflict of interest requires separate
counsel.
 
(b)     The Borrower shall indemnify the Administrative Agent, the Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of counsel (limited to one counsel in each applicable jurisdiction
for the Indemnitees (in addition to counsel for the Administrative Agent) except
to the extent the applicable Indemnitees determine that a conflict of interest
requires separate counsel), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of any of the following: (i)
the execution or delivery of this Agreement, the other Credit Documents or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee, (y) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from a material breach of the obligations under the
Credit Documents by such
 


 
 

--------------------------------------------------------------------------------

 


 
Indemnitee pursuant to a claim by the Borrower or (z) result from a dispute
solely among Indemnitees (not arising as a result of any act or omission by the
Borrower or any of its Subsidiaries) other than claims against the
Administrative Agent or the Lead Arrangers, each in its capacity as such, or in
fulfilling its role as the Administrative Agent or a Lead Arranger.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
 
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section (and without limiting its obligation to do so), each Lender severally
agrees to pay to the Administrative Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.
 
(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, the other Credit Documents or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.
 
(e)     To the extent permitted by applicable law, the Lenders shall not assert,
and hereby waive, any claim against the Borrower, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Credit Documents or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof; provided that nothing in this paragraph (e) shall limit the Borrower’s
indemnity obligations under this Section 9.03 in respect of any claims made by
third parties for any special, indirect, consequential or punitive damages.
 
(f)     All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.
 
SECTION 9.04.     Successors and Assigns.
 
(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent
 


 
 

--------------------------------------------------------------------------------

 


 
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)
 
(i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than Ineligible Institutions)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent of:
 
(A)     the Borrower (such consent not to be unreasonably withheld), provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof, and provided
further that no consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under clause (a), (b), (h) or (i) of Article VII has occurred and is continuing,
any other assignee; and
 
(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of any Commitment or all or any portion of a Term
Loan to an assignee that is a Lender (other than a Defaulting Lender) with a
Commitment or a Term Loan, as applicable, immediately prior to giving effect to
such assignment.
 
(ii)     Assignments shall be subject to the following additional conditions:
 
(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class and under any facility,
the amount of the Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 and integral multiples of $1,000,000 in excess thereof
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;
 
(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assignor or the assignee upon the
effectiveness thereof; and
 


 
 

--------------------------------------------------------------------------------

 


 
(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “credit contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Subsidiaries and affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal and state securities laws.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any
 


 
 

--------------------------------------------------------------------------------

 
 
 
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.15(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
(c)     Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than an Ineligible Institution (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.15(c) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent
 


 
 

--------------------------------------------------------------------------------

 


 
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.     Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06.     Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07.     Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 9.08.     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and the other Credit Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(A)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 
(B)    THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(C)     THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY
 


 
 

--------------------------------------------------------------------------------

 


 
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(D)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
 
SECTION 9.10.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11.     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) provided that such Affiliates
and other Persons are not insurance companies, (b) to the extent requested by
any regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the other Credit Documents or the enforcement of rights hereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the
 


 
 

--------------------------------------------------------------------------------

 


 
Borrower; provided that such source is not bound by a confidentiality agreement
with the Borrower known to the Administrative Agent or the applicable Lender, as
applicable.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that (x) such source is not bound by a confidentiality agreement with
the Borrower known to the Administrative Agent or the applicable Lender, as
applicable, and (y) in the case of information received from the Borrower after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  In the case of clauses (b) and (c),
the disclosing party shall give notice of such disclosure to the Borrower
(except in the case of bank examinations) to the extent not prohibited by any
requirement of law or court order.
 
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS ACKNOWLEDGE THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.  NOTWITHSTANDING THE FOREGOING, UNLESS SPECIFICALLY PROHIBITED BY
APPLICABLE LAW OR COURT ORDER, EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS
AND EACH OF THEIR RESPECTIVE AFFILIATES SHALL, PRIOR TO DISCLOSURE THEREOF,
NOTIFY THE BORROWER OF ANY REQUEST FOR DISCLOSURE OF ANY SUCH NON-PUBLIC
INFORMATION BY ANY GOVERNMENTAL AUTHORITY OR REPRESENTATIVE THEREOF (OTHER THAN
ANY SUCH REQUEST IN CONNECTION WITH AN EXAMINATION OF THE ADMINISTRATIVE AGENT,
SUCH LENDER OR SUCH AFFILIATE BY SUCH GOVERNMENTAL AGENCY) OR PURSUANT TO LEGAL
PROCESS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
AND AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
 


 
 

--------------------------------------------------------------------------------

 
 
 
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
SECTION 9.13.     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14.     USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA Patriot Act.
 
SECTION 9.15.     Acknowledgements.  The Borrower hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrower and
the Lenders is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Credit Documents,
irrespective of whether the Lenders have advised or are advising the Borrower on
other matters, and the relationship between the Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith and therewith is solely
that of creditor and debtor, (b) the Lenders, on the one hand, and the Borrower,
on the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor does the Borrower rely on, any
fiduciary duty to the Borrower or its Affiliates on the part of the Lenders, (c)
the Borrower is capable of evaluating and understanding, and the Borrower
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Credit Documents, (d) the Borrower
has been advised that the Lenders are engaged in a broad range of transactions
that may involve interests that differ from the Borrower’s interests and that
the Lenders have no obligation to disclose such interests and transactions to
the Borrower, (e) the Borrower has consulted their own legal, accounting,
regulatory and tax advisors to the extent the Borrower has deemed appropriate in
the negotiation, execution and delivery of this Agreement and the other Credit
Documents, (f) each Lender has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any of its Affiliates or any other Person,
(g) none of the Lenders has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated by this Agreement or the other
Credit Documents except those obligations expressly set forth herein or therein
or in any other express writing executed and delivered by
 


 
 

--------------------------------------------------------------------------------

 


 
such Lender and the Borrower or any such Affiliate and (h) no joint venture is
created hereby or by the other Credit Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Lenders or among the Borrower and
the Lenders.
 
SECTION 9.16.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[signature pages follow]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, as Borrower
           
By:
/s/ Ted M. Johnson
     
Name:
Ted M. Johnson
     
Title:
Chief Financial Officer and Treasurer
 





 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
           
By:
/s/ Ryan M. Kin
     
Name:
Ryan M. Kin
     
Title:
Vice President
 





 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, individually and as Syndication Agent
           
By:
/s/ Paula Mueller
     
Name:
Paula Mueller
     
Title:
Director
 





 
 

--------------------------------------------------------------------------------

 



 
CITIBANK, N.A., individually and as Co-Documentation Agent
           
By:
/s/ John Modin
     
Name:
John Modin
     
Title:
Managing Director and Vice President
 





 
 

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA, individually and as Co-Documentation Agent
           
By:
/s/ Brij Grewal
     
Name:
Brij Grewal
     
Title:
Authorized Signatory
 





 
 

--------------------------------------------------------------------------------

 
 

 
BANKERS TRUST COMPANY, as a Lender
           
By:
/s/ Jon Doll
     
Name:
Jon Doll
     
Title:
Vice President
 







 
 

--------------------------------------------------------------------------------

 



 
West Bank, as a Lender
           
By:
/s/ Kevin J. Smith
     
Name:
Kevin J. Smith
     
Title:
Sr. Vice President
 





 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01
 
Commitments
 
Lender
 
Revolving  Commitment
 
Term Commitment
JPMorgan Chase Bank, N.A.
 
$35,500,000.00
 
$32,000,000.00
SunTrust Bank
 
$35,500,000.00
 
$32,000,000.00
Citibank, N.A.
 
$30,000,000.00
 
$15,000,000.00
Royal Bank of Canada
 
$24,000,000.00
 
$16,000,000.00
West Bank
 
$15,000,000.00
 
$5,000,000.00
Bankers Trust Company
 
$10,000,000.00
 
$0.00
   
$150,000,000.00
 
$100,000,000.00



 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.07
 
Borrower’s Subsidiaries
 
Subsidiary
State of Incorporation
Material Subsidiary?
American Equity Investment Life Insurance Company
Iowa
Yes
American Equity Investment Life Insurance Company of New York
New York
No
Eagle Life Insurance Company
Iowa
No
American Equity Investment Service Company
Iowa
No
American Equity Investment Properties, L.C.
Iowa
No
American Equity Capital, Inc.
Iowa
No
American Equity Capital Trust I
Iowa
No
American Equity Capital Trust II
Iowa
No
American Equity Capital Trust III
Iowa
No
American Equity Capital Trust IV
Iowa
No
American Equity Capital Trust V
Iowa
No
American Equity Capital Trust VI
Iowa
No
American Equity Capital Trust VII
Iowa
No
American Equity Capital Trust VIII
Iowa
No
American Equity Capital Trust IX
Iowa
No
American Equity Capital Trust X
Iowa
No
American Equity Capital Trust XI
Iowa
No
American Equity Capital Trust XII
Iowa
No
AERL, L.C.
Iowa
No
American Equity Advisors, Inc.
Iowa
No



 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.01
 
Existing Debt
 
None.




 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.02
 
Existing Liens
 
None.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.06
 
Ceded Reinsurance
 


 
Treaty
Reinsurer
Description
2013 Hannover Reinsurance Treaty
Hannover Life Reassurance Company
Yearly renewable term reinsurance agreement covering 45.6% of waived surrender
charges related to penalty free partial withdrawals, deaths and Lifetime Income
Benefit Rider (LIBR) payments and also LIBR payments greater than the fund value
of the underlying contracts on certain business



 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.10
 
Restrictive Agreements
 
None.




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, restated, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
_________________________

 
 
2.
Assignee:
_________________________

 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
American Equity Investment Life Holding Company

 
4.
Administrative Agent:  JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

 
___________________________________
1           Select as applicable.


 
 

--------------------------------------------------------------------------------

 
 
5.
Credit Agreement:  The Credit Agreement, dated as of September 30, 2016 among
American Equity Investment Life Holding Company, as Borrower, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 
6.
Assigned Interest:

 
Facility Assigned2
Aggregate Amount of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned3
Percentage Assigned
of
Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire5 in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its related parties or
its respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
         
[NAME OF ASSIGNOR]
           
By:
       
Title:
   



___________________________________
2           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment”, “Term Loans”, etc.)


3           Cannot be less than $5,000,000 and integral multiples of $1,000,000
in excess thereof, unless the assignment is to a Lender, Affiliate, Approved
Fund or for the entire remaining amount of the Assignor’s commitment or Loan of
any class.


4           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.


5           An Administrative Questionnaire is not required if assignee is a
Lender.


 
 

--------------------------------------------------------------------------------

 
 
 

 
ASSIGNEE
         
[NAME OF ASSIGNEE]
           
By:
       
Title:
   





 
 

--------------------------------------------------------------------------------

 




[Consented to and]6 Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
         
By:
     
Title:
           





[Consented to:]7
     
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
         
By:
     
Title:
           







___________________________________
6           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.


7           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.




 
 

--------------------------------------------------------------------------------

 


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 


 
 

--------------------------------------------------------------------------------

 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF BORROWING NOTICE
 
______________, 20__
 
   

To:  
JPMorgan Chase Bank, N.A., as Administrative Agent
10 S. Dearborn St. Floor L2
Chicago, IL  60606

 
 
The undersigned, American Equity Investment Life Holding Company (the
“Borrower”), refers to the Credit Agreement, dated as of [     ], 2016 (as
amended, restated, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.  The Borrower hereby irrevocably requests a Borrowing,
pursuant to Section 2.03 of the Credit Agreement, as follows:
 
(i)     The Type of Borrowing requested is a [Revolving] [Term] Borrowing.
 
(ii)     The aggregate principal amount of the requested Borrowing is $________.
 
(iii)     The Business Day on which the Borrower requests the Borrowing to be
made is ___________________, 20__.
 
(iii)     The requested Borrowing is a[n] [Eurodollar] [ABR] Borrowing.
 
(iv)     If a Eurodollar Borrowing, the Interest Period for the requested
Borrowing is ____ [one, two, three or six] months.
 
(v)     The requested Borrowing shall be funded to Borrower’s account no.
____________________, located at ____________________.
 

 
Very truly yours,
         
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
                   
By:
       
Name:
       
Title:
   



 



 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-1


REVOLVING NOTE
 
$___,000,000
[     ], 2016





American Equity Investment Life Holding Company, an Iowa corporation (the
“Borrower”), promises to pay to ________________ (the “Lender”) the aggregate
unpaid principal amount of the Revolving Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds at the main office of JPMorgan Chase
Bank, N.A. in New York, New York, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Credit Agreement.  The Borrower shall pay the principal of and
accrued and unpaid interest on the Revolving Loans in full on the Revolving
Maturity Date.
 
The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Revolving Loan and the date and
amount of each principal payment hereunder.
 
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of September 30, 2016 (which, as
it may be amended, restated, amended and restated or modified and in effect from
time to time, is herein called the “Credit Agreement”), among the Borrower, the
lenders party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as
Administrative Agent; reference to the Credit Agreement is hereby made for a
statement of the terms and conditions governing this Revolving Note, including
the terms and conditions under which this Revolving Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement.
 
This Revolving Note is to be governed by and construed and enforced in
accordance with the laws of the State of New York.
 
[SIGNATURE PAGE FOLLOWS]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Revolving Note by its duly
authorized officer.
 

 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
                   
By:
       
Name:
       
Title:
   







 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-2


TERM NOTE
 
$___,000,000
[    ], 2016





American Equity Investment Life Holding Company, an Iowa corporation (the
“Borrower”), promises to pay to ________________ (the “Lender”) the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
pursuant to Article II of the Credit Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, N.A. in
New York, New York, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Credit Agreement.  The Borrower shall pay the principal of and accrued and
unpaid interest on the Term Loans in full on the Term Maturity Date.
 
The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Term Loan and the date and amount of
each principal payment hereunder.
 
This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of September 30, 2016 (which, as it
may be amended, restated, amended and restated or modified and in effect from
time to time, is herein called the “Credit Agreement”), among the Borrower, the
lenders party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as
Administrative Agent; reference to the Credit Agreement is hereby made for a
statement of the terms and conditions governing this Term Note, including the
terms and conditions under which this Term Note may be prepaid or its maturity
date accelerated.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Credit Agreement.
 
This Term Note is to be governed by and construed and enforced in accordance
with the laws of the State of New York.
 
[SIGNATURE PAGE FOLLOWS]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Term Note by its duly
authorized officer.
 

 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
                   
By:
       
Name:
       
Title:
   











 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1


 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Equity Investment Life Holding Company, each Lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
         
By:
     
Name:
     
Title:
   





Date:  _____________________ __, 20[  ]
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-2


 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Equity Investment Life Holding Company, each Lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that the undersigned hereby certifies that (i) it
is the sole record and beneficial owner of the participation in respect of which
it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
         
By:
     
Name:
     
Title:
   





Date:  _____________________ __, 20[  ]
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-3


 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Equity Investment Life Holding Company, each Lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of direct or indirect its partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
         
By:
     
Name:
     
Title:
   





Date:  _____________________ __, 20[  ]
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-4


FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Equity Investment Life Holding Company, each Lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
         
By:
     
Name:
     
Title:
   





Date:  _____________________ __, 20[  ]
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM OF COMPLIANCE CERTIFICATE
 
___________________, 20__
 
Reference is made to the Credit Agreement, dated as of September 30, 2016 (the
“Credit Agreement”), among American Equity Investment Life Holding Company (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Capitalized terms used herein have the
meanings assigned to them in the Credit Agreement.  The undersigned hereby
certifies, in his or her capacity as a Financial Officer of the Borrower, as
follows:
 
(i)     Enclosed herewith is a copy of the [annual audited/quarterly] financial
statements of the Borrower as at ___________________  (the “Computation Date”),
which statements fairly present in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries as
of the Computation Date on a consolidated basis in accordance with GAAP [,
subject to the absence of footnotes].
 
(ii)     No Default has occurred and is continuing as of the date of this
Certificate [or if a Default has occurred and is continuing, specify the details
of the Default and any action taken or proposed to be taken with respect
thereto].
 
(iii)     The computations set forth on the schedule attached hereto correspond
to the ratios and/or financial restrictions contained in Sections 6.11, 6.12 and
6.14 of the Credit Agreement and such computations are true and correct as at
the Computation Date.
 

 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
                   
By:
       
Print Name:
       
Title:
   





 
 

--------------------------------------------------------------------------------

 




Schedule to Compliance Certificate
Dated as of __________________*
 
A.        Section 6.11 - Maximum Ratio of Debt to Capital
 
1.           Adjusted Consolidated Debt
 
$__________
 
Adjusted Total Capitalization:
 
 
2.           Total Capitalization
 
$__________
 
3.           Accumulated Other Comprehensive Loss
 
$__________
 
4.           Accumulated Other Comprehensive Income
 
$__________
 
5.           (2) plus (3) or (2) minus (4), as applicable
 
$__________
 
6.           Ratio of (1) to (5)
 
______ to 1
 
7.           Maximum allowed
 
0.35 to 1.00
 
8.           In Compliance:
 
Yes/No
 
B.        Section 6.12 - Minimum Risk-Based Capital Ratio
 
1.           Total Adjusted Capital
 
$__________
 
2.           Authorized Control Level Risk-Based Capital
 
$__________
 
3.           Item (2) multiplied by two (2)
 
$__________
 
4.           Ratio of (1) to (3)
 
___%
 
5.           Minimum allowed
 
275%
 
6.           In Compliance:
 
Yes/No
 
C.        Section 6.14 - Minimum Statutory Surplus
 
 
Statutory Surplus of American Equity Life as of date of determination
 
$__________
 
Minimum Required:
 
$__________
 

___________________________________
*
The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement.

 




 
 

--------------------------------------------------------------------------------

 




 


1.         Eighty percent (80%) of the Statutory Surplus of American Equity Life
as of the last day of the Fiscal Quarter ended most recently prior to the
Effective Date
 
$__________
 
2.         Fifty percent (50%) of the statutory net income (positive) of
American Equity Life for each Fiscal Quarter ending after the Effective Date
 
$__________
 
3.         Fifty percent (50%) of all capital contributed to American Equity
Life following the Fiscal Quarter-end immediately preceding the Effective Date
 
$__________
 
4.         Sum of (1), (2) and (3)
 
$__________
 
5.         In Compliance:
 
Yes/No
 





 